--------------------------------------------------------------------------------

 






U.S. ENERGY CORP.
Issuer and Company


and




COMPUTERSHARE TRUST COMPANY, INC
Rights Agent






RIGHTS AGREEMENT


Rights Record Date: September 19, 2001




Amended as of September 30, 2005 and
Effective for All Purposes as of the
Rights Record Date (September 19, 2001)



 
1

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
         
Page
Section 1.
Definitions
4
     
Section 2.
Appointment of Rights Agent
7
     
Section 3.
Definition of Distribution Date and Offer Date; When Right Certificates Will
Issue
7
     
Section 4.
Form of Right Certificates
8
     
Section 5.
Countersignature and Registration
9
     
Section 6.
Transfer, Split Up, Combination and Exchange of Right Certificates;
   
Mutilated, Destroyed, Lost or Stolen Right Certificates
9
     
Section 7.
Exercise of Rights; Purchase Price; Expiration Date of Rights
10
     
Section 8.
Cancellation and Destruction of Right Certificates
11
     
Section 9.
Reservation and Availability of Shares; Registration
11
     
Section 10.
Record Date
12
     
Section 11.
Adjustment of Purchase Price, Number and Kind of Shares or Number of Rights
   
(Including Flip-In Provision)
12
     
Section 12.
Certification of Adjusted Purchase Price or Number of Shares
17
     
Section 13.
Consolidation, Merger or Sale or Transfer of Assets or Earning Power
   
(Including Flip-Over Provision?)
18
     
Section 14.
Fractional Rights and Fractional Shares
20
     
Section 15.
Rights of Action..
21
     
Section 16.
Agreement of Right Holders
21
     
Section 17.
Right Certificate Holder Not Deemed a Stockholder
21
     
Section 18.
Concerning the Rights Agent
21
     
Section 19.
Merger or Consolidation or Change of Name of Rights Agent
22
     
Section 20.
Duties of Rights Agent
22
     
Section 21.
Change of Rights Agent
24
     


 
2

--------------------------------------------------------------------------------

 



Section 22.
Issuance of New Right Certificates
24
     
Section 23.
Redemption Right and Termination of Redemption Right
24
     
Section 24.
Notice of Proposed Actions
25
     
Section 25.
Notices in General
25
     
Section 26.
Supplements and Amendments
26
     
Section 27.
Exchange of Rights for Shares of Common Stock Without Cash Payment
27
     
Section 28.
Successors
27
     
Section 29.
Determinations and Actions Taken by the Board of Directors
27
     
Section 30.
Benefits of this Agreement
27
     
Section 31.
Governing Law; Choice of Venue
27
     
Section 32.
Counterparts
28
     
Section 33.
Section Headings
28
     
Section 34.
Severability
28
     
Signature Page
 
28
     
Exhibit A
Form of Right Certificate
29
     
Exhibit B
Summary of Rights
34
     
Exhibit C
Certificate of Designation for Series P Preferred Stock
37


 
3

--------------------------------------------------------------------------------

 




RIGHTS AGREEMENT


This RIGHTS AGREEMENT, dated as of September 19, 2001, and amended on September
30, 2005, is entered into by U.S. Energy Corp., a Wyoming corporation (the
"Company"), and Computershare Trust Company, Inc. as the Rights Agent. As
amended pursuant to Section 26, (i) the Company has delivered to the Rights
Agent a certificate signed by the president of the company and the Rights Agent
has executed this Rights Agreement, as amended; and (ii) this Rights Agreement,
as amended, remains effective as of September 19, 2001.


RECITALS


The board of directors of the Company has determined that provision should be
made to supplement Wyoming law, in a manner consistent with that law, to protect
the shareholders by facilitating obtaining a higher value for the Company
through negotiated transactions, in the event of an attempted unfair takeover of
the Company without the consent of the board of directors. Subject to the
express provisions of this Rights Agreement, Exhibit C to this Agreement, and
proceedings of the board of directors of the Company, the general purpose of
this Rights Agreement is to encourage a person or company to discuss a potential
acquisition of the Company through a Qualified Offer, before acquiring more than
15% of the total voting power of the stock of the Company. Under Section 31, if
there is conflict between this Agreement and the Wyoming Management Stability
Act, that law will control.


Therefore, the board of directors has authorized and declared the distribution
of one Right for every share of Common Stock of the Company outstanding at the
Close of Business on September 19, 2001 (the "Rights Record Date"), each Right
representing the right to purchase one Unit, being (initially and before any
adjustments as provided for herein) one one-thousandth (1/1,000) of a share of
Series P Preferred Stock. Further, the board of directors has authorized and
declared this dividend to cover every additional share of Common Stock which may
become outstanding between the Rights Record Date and the first to occur of the
Distribution Date, or the Expiration Date, or the date, if any, when the Rights
may be redeemed, all upon the terms and subject to the conditions stated below.


NOW, THEREFORE, the parties agree as follows:


AGREEMENT


Section 1. DEFINITIONS.


(a) For purposes of this Agreement, the following terms have the meanings
indicated:


"ACQUIRING PERSON" means any Person who or which, alone or together with all of
the Affiliates and Associates of such Person, is the Beneficial Owner of a
Substantial Block of Voting Stock, but does not include (i) an Exempt Person or
(ii) any Person who or which acquires a Substantial Block of Voting Stock in
connection with a transaction or series of transactions approved prior to such
transaction or transactions by the board of directors of the Company. However,
no person shall become an Acquiring Person solely as a result of a reduction in
the number of shares of Voting Stock outstanding, unless and until such Person
thereafter becomes the Beneficial Owner of additional shares constituting 1% or
more of the general voting power of the Company.



 
4

--------------------------------------------------------------------------------

 

"AFFILIATE" and "ASSOCIATE" have the respective meanings ascribed in rule 12b-2
of the General Rules and Regulations under the Exchange Act.


"BENEFICIAL OWNER." A Person is deemed to be the Beneficial Owner of any
securities:


(i) which such Person or any of his or its Affiliates or Associates beneficially
owns, directly or indirectly;


(ii) which such Person or any of his or its Affiliates or Associates has (A) the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding
(whether or not in writing), or upon the exercise of any conversion, exchange or
purchase rights (other than the Rights), warrants or options, or otherwise;
provided, however, that a Person shall not be deemed the "Beneficial Owner" of
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such Person or any of such Person's Affiliates or Associates until such
tendered securities are accepted for payment or exchange; or (B) the right to
vote or to direct the voting of, pursuant to any agreement, arrangement or
understanding (whether or not in writing); or (C) the right to dispose or to
direct the disposition of, pursuant to any agreement, arrangement or
understanding (whether or not in writing); or


(iii) which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person's Affiliates or Associates has any
agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting or disposing of any securities of the
Company; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to Beneficially Own, any security if the agreement, arrangement or
understanding to vote such security (1) arises solely from the grant of a
revocable proxy or consent given to such Person in connection with a public
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable rules and regulations under the Exchange Act, and (2) is not also
then reportable on Schedule 13(d) or successor report under the Exchange Act;
provided, further, that a Person engaged in business as an underwriter of
securities shall not be deemed the "Beneficial Owner" of securities acquired
through such person's participation in good faith in a firm commitment
underwriting until the expiration of the 40-day period immediately following the
date of such acquisition.


"BUSINESS DAY" means any day other than a Saturday, Sunday or day on which
banking institutions in the State Wyoming are authorized or obligated by law or
executive order to close.


"CLOSE OF BUSINESS" means 5:00 p.m., Wyoming time, on a Business Day; provided,
however, that if such is not a Business Day it shall mean 5:00 p.m., Wyoming
time, on the next succeeding Business Day.


"COMMON STOCK" means the Company?s Common Stock; and "common stock" when used
with reference to Persons other than the Company means: (i) for Persons
organized in corporate form, the capital stock or equity security with the
greatest voting power of such Person or, if such Person is a Subsidiary of
another Person, of the Person or Persons which ultimately control such Person;
and (ii) in the case of Persons not organized in corporate form, the units of
beneficial interest which (A) represent the right to participate generally in
the profits and losses of such Person (including without limitation any
flow-through tax benefits resulting from an ownership interest in such Person)
and (B) are entitled to exercise the greatest voting power of such Person or, in
the case of a limited partnership, shall have the power to remove the general
partner or partners.



 
5

--------------------------------------------------------------------------------

 

"DISTRIBUTION DATE" has the meaning assigned in Section 3(a).


"EQUIVALENT STOCK" has the meaning assigned in Section 7(a).


"EXCHANGE ACT" means the Securities Exchange Act of 1934 and its future
amendments.


"EXEMPT PERSON" means the Company, any Subsidiary of the Company and any
employee benefit plan or employee stock plan of the Company or of any Subsidiary
of the Company, or any trust or other entity organized, established or holding
shares of Common Stock by, for or pursuant to, the terms of any such plan.


"EXPIRATION DATE" has the meaning assigned in Section 7(a).


"OFFER DATE" has the meaning assigned in Section 3(a).


"PERSON" means any individual, firm, corporation, partnership, trust or other
entity and shall include any of their successors.


"PRINCIPAL PARTY" has the meaning assigned in Section 13(b).


"PURCHASE PRICE" means the price (initially $200.00) payable for one Unit
(1/1,000 share of Series P Preferred Stock) upon exercise of a Right.


"QUALIFIED OFFER" means a tender or exchange offer for all outstanding Common
Stock at a price and on terms determined to be adequate and otherwise in the
best interests of the Company and its stockholders (other than the Person or an
Affiliate or Associate thereof on whose behalf the offer is made) by at least a
majority of the Directors who are not representatives of or affiliated with the
Person making such offer or any Affiliate or Associate of such Person.


"REDEMPTION PRICE" has the meaning assigned in Section 23(a), initially $0.01
per Right.


"RIGHT" has the meaning assigned in the Recitals to this Agreement.


"RIGHTS RECORD DATE" is defined in the Recitals to this Agreement.


"SUBJECT SHARES" means the class or series of shares then issuable on exercise
of the Rights.


"STOCK ACQUISITION DATE" means the date of the first public announcement by the
Company or an Acquiring Person (which for purposes of this definition shall
include, without limitation, a report filed pursuant to Section 13(d) under the
Exchange Act) that an Acquiring Person has become such.


"SUBSIDIARY" means, with respect to any Person, a corporation or other entity
the securities or other ownership interests of which having ordinary voting
power sufficient to elect a majority of the board of directors or other persons
performing similar functions are at the time directly or indirectly owned by
such Person and any Affiliate of such Person.



 
6

--------------------------------------------------------------------------------

 

"SUBSTANTIAL BLOCK" means a number of shares of Voting Stock having in the
aggregate 15 percent or more of the general voting power.


"TRADING DAY" has the meaning assigned to it in Section 11(d).


"UNIT" means the shares or other securities issuable upon exercise of one Right,
initially one one-thousandth of a share of Series P Preferred Stock of the
Company having the rights and preferences stated in Exhibit C, before any
adjustment pursuant to Section 11(a)(ii) or Section 13.


"VOTING STOCK" means shares of the Company's capital stock the holders of which
have general voting power.


Section 2. APPOINTMENT OF RIGHTS AGENT. The Company hereby appoints the Rights
Agent to act as agent for the Company in accordance with the terms and
conditions hereof, and the Rights Agent hereby accepts such appointment. The
Company may from time to time appoint such Co-Rights Agent or Agents as it may
deem necessary or desirable and determine the respective duties of the Rights
Agent and the Co-Rights Agent or Agents.


Section 3. DEFINITION OF DISTRIBUTION DATE AND OFFER DATE; WHEN RIGHT
CERTIFICATES WILL ISSUE.


(a) Until the Close of Business on the earlier of (i) the tenth Business Day
after a Stock Acquisition Date or (ii) the tenth Business Day (or such later
date as the Company's board of directors shall determine) after the date of the
commencement by any Person (other than an Exempt Person) of, or the date of the
first public announcement (such commencement date or announcement is the "Offer
Date") of the intent of any Person (other than an Exempt Person) to commence a
tender or exchange offer upon the successful consummation of which such Person,
together with its Affiliates and Associates, would be the Beneficial Owner of 15
percent or more of the then outstanding Voting Stock (regardless of whether any
shares are actually purchased pursuant to such offer) (the tenth Business Day
after the first to occur of a Stock Acquisition Date or an Offer Date is the
"Distribution Date"),


(i) the Rights will automatically attach to, and be evidenced by, the
certificates for Common Stock registered in the names of the holders of Common
Stock (which certificates for Common Stock shall be deemed also to be Right
Certificates) and not by separate Right Certificates, and


(ii) each Right will be transferable only in connection with the transfer of the
underlying shares of Common Stock.


(b) As soon as practicable after the Rights Record Date, the Company will send
by first-class mail to each record holder of Common Stock as of the Close of
Business on the Rights Record Date a copy of the Summary of Rights (see Exhibit
B).


For certificates for Common Stock issued after the Rights Record Date (including
replacement certificates for shares of Common Stock outstanding on or prior to
the Rights Record Date), but prior to the earliest of the Distribution Date, the
Expiration Date and the date, if any, on which the Rights may be redeemed, the
Company will have printed on or otherwise affixed to them the following legend:



 
7

--------------------------------------------------------------------------------

 

This certificate also entitles the holder hereof to certain Rights as set forth
in the Rights Agreement between the Company and Corporate Stock Transfer, Inc.
as Rights Agent as the same shall be amended from time to time (the "Rights
Agreement"), the terms of which are hereby incorporated herein by reference and
a copy of which is on file at the principal executive offices of the Company.
Under certain circumstances, as set forth in the Rights Agreement, such Rights
will be evidenced by separate certificates and will no longer be evidenced by
this Common Stock certificate. The Company will mail to the holder of this
certificate a copy of the Rights Agreement without charge after receipt of a
written request therefor. Under certain circumstances set forth in the Rights
Agreement, Rights issued to, or held by, any Person who is, was or becomes an
Acquiring Person or any Affiliate or Associate thereof (as such terms are
defined in the Rights Agreement) or certain transferees of any thereof, whether
currently held by or on behalf of such Person or by any subsequent holder, may
be limited as provided in Section 7(f) of the Rights Agreement.


For certificates containing the legend, until the Distribution Date, the Rights
associated with Common Stock represented by such certificates shall be evidenced
only by such certificates; transfer of any such certificates also shall
constitute transfer of the Rights associated with the Common Stock.


(c) After the Distribution Date, the Rights will be evidenced solely by the
Right Certificates.


(d) As soon as practicable after the Distribution Date, the Rights Agent will
mail by first-class insured mail to each record holder of Common Stock as of the
Close of Business on the Distribution Date, as shown by the records of the
Company at the Close of Business on the Distribution Date, at the address of
such holder shown on such records, a Right Certificate, in substantially the
form attached hereto as Exhibit A, evidencing one Right for each share of Common
Stock so held.


Section 4. FORM OF RIGHT CERTIFICATES.


(a) The Right Certificates (and the forms of assignment and certification and of
election to purchase shares to be printed on the reverse thereof) shall be in
substantially the form of Exhibit A hereto and may have such marks of
identification or designation and such legends, summaries or endorsements as are
not inconsistent with this Agreement, or as may be required to comply with any
law or to conform to usage.


(b) Any Right Certificate issued pursuant to Section 3(a) or Section 22 that
represents Rights Beneficially Owned by: (i) an Acquiring Person or any
Associate or Affiliate of any Acquiring Person; (ii) a transferee of an
Acquiring Person (or of any such Associate or Affiliate) who becomes a
transferee after the Acquiring Person becomes such; or (iii) a transferee of an
Acquiring Person (or of any such Associate or Affiliate) who becomes a
transferee prior to or concurrently with the Acquiring Person becoming such and
receives such Rights pursuant to either (A) a transfer (whether or not for
consideration) from the Acquiring Person to holders of equity interests in such
Acquiring Person or to any Person with whom such Acquiring Person has any
continuing agreement, arrangement or understanding regarding the transferred
Rights, or (B) a transfer which the board of directors of the Company has
determined is part of a plan, arrangement or understanding which has as a
primary purpose or effect avoidance of Section 7(f), and any Right Certificate
issued pursuant to Section 6 or Section 11 upon transfer, exchange, replacement
or adjustment of any other Right Certificate referred to in this sentence, shall
contain (to the extent feasible and reasonably identifiable as such) the
following legend:


The Rights represented by this Right Certificate are or were beneficially owned
by a Person who was or became an Acquiring Person or an Affiliate or Associate
of an Acquiring Person (as such terms are

 
8

--------------------------------------------------------------------------------

 

defined in the Rights Agreement) or certain transferees thereof. Accordingly,
under certain circumstances as provided in the Rights Agreement, this Right
Certificate and the Rights represented hereby may be limited as provided in
Section 7(f) of such Agreement.


Section 5. COUNTERSIGNATURE AND REGISTRATION.


(a) The Right Certificates shall be executed on behalf of the Company by its
Chairman of the Board, its President or any of its Vice Presidents, manually or
by facsimile signature, and have affixed thereto the Company's seal or a
facsimile thereof attested by the Secretary or an Assistant Secretary, either
manually or by facsimile. The Right Certificates shall be manually countersigned
by the Rights Agent and shall not be valid for any purpose unless so
countersigned. In case any officer who shall have signed any of the Right
Certificates shall cease to be such officer before countersignature by the
Rights Agent and issuance and delivery by the Company, such Right Certificates,
nevertheless, may be countersigned by the Rights Agent, issued and delivered
with the same force and effect as though the person who signed such Right
Certificates had not ceased to be such officer of the Company; and any Right
Certificate may be signed on behalf of the Company by any person who, at the
actual date of the execution of such Right Certificate, shall be a proper
officer (as specified above) of the Company to sign such Right Certificate,
although at the date of the execution of this Rights Agreement any such person
was not such an officer.


(b) Following the Distribution Date, the Rights Agent will keep or cause to be
kept books for registration and transfer of the Right Certificates issued
hereunder. Such books shall show the names and addresses of the respective
holders of the Right Certificates, the number of Rights evidenced on its face by
each Right Certificate, the date of each Right Certificate and the number of
each Right Certificate.


Section 6. TRANSFER, SPLIT UP, COMBINATION AND EXCHANGE OF RIGHT CERTIFICATES;
MUTILATED, DESTROYED, LOST OR STOLEN RIGHT CERTI-FICATES.


(a) Subject to Sections 4(b), 7(f) and 14, at any time after the Close of
Business on the Distribution Date, and prior to the Close of Business on the
Expiration Date or the day prior to the day, if any, when the Rights are to be
redeemed under Section 23, any Right Certificate or Certificates may be
transferred, split up, combined or exchanged for another Right Certificate or
Right Certificates, entitling the registered holder to purchase such number of
Units as the Right Certificate(s) surrendered then entitled such holder to
purchase. Any registered holder desiring to transfer, split up, combine or
exchange any Right Certificate shall make such request in writing delivered to
the Rights Agent, and shall surrender the Right Certificate(s) to be
transferred, split up, combined or exchanged, with the form of assignment on the
reverse side(s) thereof duly completed and executed, at the stock transfer
office of the Rights Agent. The Rights Agent shall countersign and deliver to
the persons entitled thereto the Right Certificate(s) requested. The Company may
require payment of a sum sufficient to cover any tax or government charge that
may be imposed in connection therewith. However, neither the Rights Agent nor
the Company shall be obligated to take any action with respect to the transfer
of any such surrendered Right Certificate unless and until the registered holder
shall have completed and signed the certificate contained in the form of
assignment on the reverse side of such Right Certificate and shall have provided
such additional evidence of the identity of the Beneficial Owner (or former
Beneficial Owner) or Affiliates or Associates thereof as the Company shall
reasonably request.


(b) Upon receipt by the Company and the Rights Agent of evidence reasonably
satisfactory to them of the loss, theft, destruction or mutilation of a Right
Certificate, and, in case of loss, theft or destruction, of indemnity or
security reasonably satisfactory to them, and reimbursement to the Company

 
9

--------------------------------------------------------------------------------

 

and the Rights Agent of all reasonable expenses incident thereto, and upon
surrender to the Rights Agent and cancellation of the Right Certificate, if
mutilated, the Company will execute and deliver a new Right Certificate of like
tenor to the Rights Agent for delivery to the registered owner in lieu of the
Right Certificate so lost, stolen, destroyed or mutilated.


Section 7. EXERCISE OF RIGHTS; PURCHASE PRICE; EXPIRATION DATE OF RIGHTS.


(a) Subject to Section 7(f), and unless earlier redeemed as provided in Section
23, the registered holder of any Right Certificate may exercise the Rights
evidenced thereby in whole or in part at any time after the Distribution Date
upon surrender of the Right Certificate, with the form of election to purchase
on the reverse side thereof duly completed and executed, to the Rights Agent at
the stock transfer office of the Rights Agent, together with payment of the
Purchase Price for each Unit as to which the Rights are exercised, at or prior
to the Close of Business on the tenth anniversary of the Rights Record Date or
such other date to which the Rights may be extended as provided in this
Agreement (the latest of such dates is the "Expiration Date"). If at any time
after the Distribution Date but prior to the Expiration Date the Company is
unable, under its articles of incorporation, to issue the number and class of
shares required to be issued upon the exercise of all of the outstanding Rights,
the Company may issue upon exercise of any of the Rights shares of capital stock
or other securities of the Company of value equivalent to the shares so required
to be issued ("Equivalent Stock"), as determined by the board of directors.


(b) The Purchase Price for each Unit pursuant to the exercise of a Right
initially shall be US$200.00, subject to adjustment from time to time as
provided in Sections 11 and 13.


(c) Upon receipt of a Right Certificate, with the form of election to purchase
duly executed, accompanied by payment of the Purchase Price for the Units to be
purchased and an amount equal to any applicable transfer tax in cash, or by
certified check, bank draft or money order payable to the order of the Company,
the Rights Agent shall thereupon promptly (i) requisition from the Company or
any transfer agent of the Company (if different from the Rights Agent) a
certificate for the number of shares to be purchased and the Company will
comply, and hereby irrevocably authorizes its transfer agent to comply, with all
such requests; (ii) requisition from the Company the amount of cash to be paid
in lieu of issuance of a fractional share, when appropriate, in accordance with
Section 14; and (iii) promptly after receipt of such certificate from any such
transfer agent, cause the same to be delivered to or upon the order of the
registered holder of such Right Certificate, registered in the name(s)
designated by such holder and cash for any fractional share. These same
procedures shall be followed if Rights are exercised for Equivalent Stock.


(d) The Company shall not be required to pay any transfer tax which may be
payable in respect of any transfer involved in the transfer or delivery of Right
Certificates, or the issuance or delivery of certificates in a name other than
the registered holder, or to issue or deliver any certificates upon the exercise
of any Rights, until any such tax shall have been paid (any such tax being
payable by the holder of such Right Certificate at the time of surrender) or
until it has been established to the Company's satisfaction that no such tax is
due.


(e) If the registered holder exercises less than all the Rights, a new Right
Certificate for the remaining unexercised Rights shall be issued by the Rights
Agent to the registered holder of such Right Certificate or to his duly
authorized assigns, subject to Section 14.



 
10

--------------------------------------------------------------------------------

 

(f) Notwithstanding any provision of this Agreement to the contrary, upon the
occurrence of any of the events described in any of clauses (A), (B), (C) or (D)
of Section 11(a)(ii), or the occurrence of any of the events described in any of
Section 13(a)(i), 13(a)(ii) or 13(a)(iii), the adjustment and provision under
Section 11(a)(ii), and also the exchange provision under Section 27 and the
redemption provision under Section 23, shall not apply with respect to any
Rights that are at the time Beneficially Owned by (i) an Acquiring Person or by
any Associate or Affiliate of such Acquiring Person (which Acquiring Person or
Affiliate or Associate engages in, or realizes the benefit of, one or more of
the transactions described in clause (A) or (B) of Section 11(a)(ii), realizes
the benefits set forth in clause (C) of Section 11(a)(ii) or, alone or together,
become the Beneficial Owner(s) of a number of shares of Voting Stock which
equals or exceeds the percentage of the general voting power as provided in
clause (D) of Section 11(a)(ii), as the case may be), or (ii) a transferee of an
Acquiring Person or of any Associate or Affiliate of such Acquiring Person
(which engages in, or realizes the benefit of, one or more of the transactions
described in clause (A) or (B) of Section 11(a)(ii), or realizes the benefits in
clause (C) of Section 11(a)(ii), or, alone or together with such Acquiring
Person or Associate or Affiliate, become the Beneficial Owner(s) of a number of
shares of Voting Stock which equals or exceeds the percentage of the general
voting power as provided in clause (D) of Section 11(a)(ii), as the case may be)
(A) who becomes a transferee after the Acquiring Person becomes such, or (B) who
becomes a transferee prior to or concurrently with the Acquiring Person becoming
such and receives such Rights either by (1) a transfer (whether or not for
consideration) from the Acquiring Person to holders of equity interests in such
Acquiring Person or to any Person with whom such Acquiring Person has any
continuing agreement, arrangement or understanding regarding the transferred
Rights, or (2) a transfer which the board of directors of the Company has
determined is part of a plan, arrangement or understanding which has as a
primary purpose or effect the avoidance of this Section 7(f). Upon the exercise
of such Rights covered by this Section 7(f), the holders shall be entitled to
receive, upon payment of the Purchase Price, the number of Units issuable upon
exercise of such Rights without giving effect to the adjustment provided for
under Section 11(a)(ii). The Company shall use all reasonable efforts to insure
that the provisions of this Section 7(f) and Section 4(b) are complied with, but
shall have no liability to any holder of Right Certificates or other Person as a
result of its making or failing to make any determinations with respect to an
Acquiring Person or its Affiliates, Associates or transferees hereunder.


(g) Notwithstanding anything in this Agreement to the contrary, neither the
Rights Agent nor the Company shall be obligated to undertake any action with
respect to a registered holder upon the occurrence of any purported exercise as
set forth in this Section 7 unless such registered holder shall have (i)
completed and signed the certificate contained in the form of election to
purchase set forth on the reverse side of the Right Certificate surrendered for
such exercise, and (ii) provided such additional evidence of the identity of the
Beneficial Owner (or former Beneficial Owner) or Affiliates or Associates
thereof as the Company shall reasonably request.


Section 8. CANCELLATION AND DESTRUCTION OF RIGHT CERTIFICATES. All Right
Certificates surrendered for the purpose of exercise, transfer, split up,
combi-nation or exchange shall, if surrendered to the Company or to any of its
agents, be delivered to the Rights Agent for cancellation or in canceled form,
or, if surrendered to the Rights Agent, shall be cancelled by it, and no Right
Certificates shall be issued in lieu thereof except as expressly permitted by
this Agreement. The Company shall deliver to the Rights Agent for cancellation
and retirement, and the Rights Agent shall so cancel and retire, any other Right
Certificate purchased or acquired by the Company otherwise than upon the
exercise thereof. The Rights Agent shall deliver all cancelled Right
Certificates to the Company, or shall, at the written request of the Company,
destroy such cancelled Right Certificates, and in such case shall deliver a
certificate of destruction thereof to the Company.



 
11

--------------------------------------------------------------------------------

 

Section 9. RESERVATION AND AVAILABILITY OF SHARES; REGISTRATION.


(a) The Company covenants and agrees that it shall (i) on or prior to the Rights
Record Date, take all such action as shall be necessary to cause to be reserved
and kept available out of its authorized and unissued capital stock, enough
shares of Preferred Stock to permit the exercise in full of all Rights to be
outstanding as of the Rights Record Date, (ii) no later than promptly following
the Distribution Date, take all such action as shall be necessary to cause to be
reserved and kept available out of its authorized and unissued capital stock, or
its authorized and issued shares held in its treasury, the number of shares of
Common Stock that will, from time to time, be sufficient to permit the exercise
in full of all Rights from time to time outstanding; (iii) take all such action
as may be necessary to insure that all shares delivered upon exercise of Rights
shall be duly and validly authorized and issued and be fully paid and
nonassessable; and (iv) pay when due any transfer taxes and charges in respect
of the issuance or delivery of the Right Certificates or of any shares upon the
exercise of Rights (except as otherwise provided in Section 7(d)).


(b) The Company agrees to use its best efforts as soon as practicable following
the Distribution Date, to file with the Securities and Exchange Commission a
registration statement to permit the issuance of shares on exercise of the
Rights under the Securities Act of 1933, and to take the steps necessary to
permit such issuance under the securities "blue sky" laws of the states where
registered holders reside. The Company may temporarily suspend for up to 90 days
the exercise of the Rights to file a registration statement and other documents
as needed to allow exercise of the Rights. At the start and end of a suspension,
the Company shall issue a public announcement and notify the Rights Agent that
exercise has been suspended and the end of the suspension.


(c) The Rights shall not be exercisable in any jurisdiction if not there legal.


(d)  The Company shall use its reasonable efforts to cause all shares reserved
for issuance upon exercise of Rights to be listed on the Company’s exchange or
quotation market.


Section 10. RECORD DATE. Each Person in whose name any stock certificate is
issued upon exercise of Rights shall be deemed to have become the holder of
record of the shares represented thereby on, and such certificate shall be
dated, the date when the Right Certificate was surrendered and the Purchase
Price paid. Prior to exercise of the Rights, the holder of a Right Certificate
shall not be entitled to any rights of a stockholder of the Company with respect
to shares for which the Rights shall be exercisable, including without
limitation the right to vote or to receive dividends or other distributions, and
such holder shall not be entitled to receive any notice of any proceedings of
the Company, except as provided herein.


Section 11. ADJUSTMENT OF PURCHASE PRICE, NUMBER AND KIND OF SHARES OR NUMBER OF
RIGHTS (INCLUDING FLIP-IN PROVISION). The Purchase Price, number and kind of
shares or other securities covered by each Right and the number of Rights
outstanding are subject to adjustment from time to time as provided in this
Section 11.


(a)  (i) If the Company shall at any time after the date of this Agreement (A)
declare and pay a dividend on the shares which are subject to the Rights
("Subject Shares") payable in shares of stock of the Company, (B) subdivide or
split the Subject Shares, (C) combine or consolidate the Subject Shares into a
smaller number of shares or effect a reverse stock split of the Subject Shares,
or (D) issue any shares of its capital stock in a reclassification of the
Subject Shares (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing or surviving
corporation), then, and in each

 
12

--------------------------------------------------------------------------------

 

such event, except as otherwise provided in this Section 11(a), the Purchase
Price in effect at the time of the record date for dividend or subdivision,
split, reverse split, combination, consolidation or reclassification, and the
number and kind of shares of capital stock issuable on such date, shall be
proportionately adjusted so that the holder of any Right exercised after such
time shall be entitled to receive the aggregate number and kind of shares of
capital stock which, if such Right had been exercised immediately prior to such
date and at a time when the transfer books of the Company were open, he would
have received upon such exercise and been entitled to receive. If an event
occurs which would require an adjustment under both this Section 11(a)(i) and
Section 11(a)(ii), the adjustment provided for in this Section 11(a)(i) shall be
in addition to, and shall be made prior to, any adjustment required pursuant to
Section 11(a)(ii).


(ii) If at any time after the date of this Agreement


(A) any Acquiring Person, or any Associate or Affiliate of any Acquiring Person,
directly or indirectly (1) shall merge into the Company or any of its
Subsidiaries or otherwise combine with the Company or any of its Subsidiaries
and the Company or such Subsidiary shall be the continuing or surviving
corporation of such merger or combination and the Common Stock shall remain
outstanding and the outstanding shares thereof shall not be changed into or
exchanged for stock or other securities of the Company or of any other Person or
cash or any other property, or (2) shall sell or otherwise transfer in one or
more transactions, assets to the Company or any of its Subsidiaries in exchange
for 15 percent or more of the shares of any class of capital stock of the
Company or any of its Subsidiaries, and the Common Stock shall remain
outstanding and unchanged, or


(B) directly or indirectly, any Acquiring Person, or any Associate or Affiliate
of any Acquiring Person, shall (1) in one or more transactions, transfer assets
to the Company or any of its Subsidiaries in exchange (in whole or in part) for
shares of any class of capital stock of the Company or any of its Subsidiaries
or for securities exercisable for or convertible into shares of any class of
capital stock of the Company or any of its Subsidiaries or otherwise obtain from
the Company or any of its Subsidiaries, with or without consideration, any
additional shares of any class of capital stock of the Company or any of its
Subsidiaries or other securities exercisable for or convertible into shares of
any class of capital stock of the Company or any of its Subsidiaries (other than
as part of a pro rata distribution by the Company or such Subsidiary to all
holders of Common Stock), or (2) sell, purchase, lease, exchange, mortgage,
pledge, transfer or otherwise dispose (in one or more transactions), to, from or
with, as the case may be, the Company or any of its Subsidiaries, assets on
terms and conditions less favorable to the Company or such Subsidiary than the
Company or such Subsidiary would be able to obtain in arm's-length negotiation
with an unaffiliated third party, or (3) receive any compensation from the
Company or any of the Company's Subsidiaries other than compensation for
full-time employment as a regular employee, or fees for serving as director, at
rates in accordance with the Company's (or its Subsidiaries') past practices, or
(4) receive the benefit, directly or indirectly (except proportionately as a
stockholder), of any loans, advances, guarantees, pledges or other financial
assistance provided by the Company or any of its Subsidiaries, on terms and
conditions less favorable to the Company or such Subsidiary than the Company or
such Subsidiary would be able to obtain in arm's-length negotiation with an
unaffiliated third party, or
 
(C) during any such time as there is an Acquiring Person, there shall be any
reclassification of securities (including any reverse stock split), or
recapitalization of the Company, or any merger or consolidation of the Company
with any of its Subsidiaries or any other similar transaction or series of
transactions involving the Company or any of its Subsidiaries (whether or not
with or into or otherwise involving an Acquiring Person or any Affiliate or
Associate of such Acquiring Person) which has the effect, directly or
indirectly, of increasing by more than one percent the proportionate share of
the outstanding shares

 
13

--------------------------------------------------------------------------------

 

of any class of equity securities, or of securities exercisable for or
convertible into equity securities, of the Company or any of its Subsidiaries
which is directly or indirectly owned by any Acquiring Person or any Associate
or Affiliate of any Acquiring Person, or


(D) any Person shall become an Acquiring Person otherwise than pursuant to a
Qualified Offer, 
then, and in each such case, but subject to Section 27 (covering exchange of
Rights for shares of Common Stock, without requiring exercise of Rights) and to
Section 23 (covering redemption of Rights), proper adjustment and provision
shall be made so that each holder of a Right (except as provided below and in
Section 7(f)) shall, on and after the later of (I) the date of the occurrence of
an event described in clause (A), (B), (C) or (D) of this Section 11(a)(ii), or
(II) the expiration of the period within which the Rights may be redeemed under
Section 23 (as the same may have been amended under Section 26), have the right
to receive, upon exercise thereof at the then current Purchase Price, the number
of shares of Common Stock equal to the result obtained by (x) multiplying the
then current Purchase Price by the then number of Units for which a Right is
then exercisable and dividing that product by (y) 50 percent of the current
market price per share of Common Stock (determined in accordance with Section
11(d)) on the date of the occurrence of the relevant event listed above in
clause (A), (B), (C) or (D) of this subparagraph (ii); PROVIDED, HOWEVER, that
if the transaction that would otherwise give rise to the foregoing adjustment is
also subject to the provisions of Section 13, then only the provisions of
Section 13 (flip-over provisions) shall apply and no adjustment shall be made
pursuant to this Section 11(a)(ii). The Company shall not consummate any such
merger, combination, transfer or transaction referred to in any of such clauses
(A), (B) and (C) unless prior thereto there shall be sufficient authorized but
unissued Common Stock to permit the exercise in full of the Rights in accordance
with the foregoing sentence, unless the Board of Directors has determined to
issue Equivalent Stock in accordance with Section 7(a); PROVIDED, HOWEVER, that
in no case may the Company consummate any such merger, combination, transfer or
transaction if at the time of or immediately after such transaction there are
any rights, warrants or other instruments or securities outstanding or
agreements in effect which would substantially diminish or otherwise eliminate
the benefits intended to be afforded by the Rights.


If the Company issues Equivalent Stock upon the exercise of any Rights pursuant
to the immediately preceding paragraph, then, upon any such exercise, proper
provision shall be made so that the holder of a Right (except as provided in
Section 7(f)) shall have the right to receive, upon such exercise at the then
current Purchase Price, such number of shares or other units of Equivalent Stock
of the Company as shall equal the result obtained by (x) multiplying the then
current Purchase Price by the number of Units for which a Right is then
exercisable and dividing that product by (y) 50 percent of the current market
price per share or other unit of the Equivalent Stock of the Company (determined
on substantially the same basis as is prescribed by Section 11(d) with respect
to the valuation of Common Stock) on the date of occurrence of the relevant
event listed above in clause (A), (B), (C) or (D) of this subparagraph (ii). If
at any time the Company should be prohibited by law, by any provision of its
articles of incorporation, or by any instrument or agreement to which the
Company is a party or by which it is bound, from issuing, or should be unable
under its articles of incorporation to issue, sufficient Equivalent Stock to
permit the exercise of all outstanding Rights in accordance with the foregoing
sentence, then, in lieu of issuing such Equivalent Stock upon such exercise, the
Company shall pay to each holder of a Right (except as provided in Section 7(f))
upon surrender of the Right as provided herein but without payment of the
Purchase Price, an amount in cash for each Right equal to the Purchase Price.


(b) If after the Rights Record Date the Company sets a record date for the
issuance of rights or warrants to all holders of Common Stock or Subject Shares
entitling them (for a period expiring

 
14

--------------------------------------------------------------------------------

 

within 45 calendar days after such record date) to subscribe for or purchase
Common Stock or Subject Shares or securities convertible into Common Stock or
Subject Shares at a price per share (or having a conversion price per share, if
a security convertible into Common Stock) less than the current market price per
share (determined with Section 11(d)) on such record date, the Purchase Price to
be in effect after such record date shall be determined by multiplying the
Purchase Price in effect immediately prior to such record date by a fraction;
the numerator shall be the total number of shares of Common Stock and Subject
Shares outstanding on such record date plus the number of shares of Common Stock
which the aggregate offering price of the total number of shares so to be
offered (and/or the aggregate initial conversion price of the convertible
securities so to be offered) would purchase at such current market price, and
the denominator shall be the total number of shares of Common Stock and Subject
Shares outstanding on such record date plus the number of additional shares to
be offered for subscription or purchase (or into which the convertible
securities to be offered are initially convertible). In case such subscription
or purchase price may be paid, in whole or in part, in a form other than cash,
the value of such consideration shall be as determined in good faith by the
board of directors of the Company, whose determination shall be described in a
statement filed with the Rights Agent. Shares owned by or held for the account
of the Company shall not be deemed outstanding for the purpose of any such
computation. Such adjustment shall be made successively whenever such a record
date is fixed, and if such rights or warrants are not so issued, the Purchase
Price shall be adjusted to be the Purchase Price which would then be in effect
if such record date had not been set.


(c) If the Company at any time after the Rights Record Date sets a record date
for making a distribution on shares of Common Stock or the Subject Shares,
whether by way of a dividend, distribution, reclassification of stock,
recapitalization, reorganization or partial liquidation of the Company or
otherwise (and including any such distribution made in connection with a
consolidation or merger in which the Company is the continuing corporation), of
subscription rights or warrants (excluding those referred to in Section 11(b)),
evidences of indebtedness or other assets (other than (i) regular periodic cash
dividends, (ii) a dividend payable in Common Stock or (iii) a distribution which
is part of or is made in connection with a transaction to which Section
11(a)(ii) or Section 13 applies), then the Purchase Price to be in effect after
such record date shall be determined by multiplying the Purchase Price in effect
immediately prior to such record date by a fraction, of which the numerator
shall be the current market price per share of Common Stock (determined with
Section 11(d)) on such record date, less the fair market value applicable to one
share of Common Stock (as determined in good faith by the board of directors of
the Company, whose determination shall be described in a statement filed with
the Rights Agent) of such assets or evidences of indebtedness or of such
subscription rights or warrants so to be distributed, and of which the
denominator shall be such current market price per share of Common Stock. Such
adjustments shall be made successively whenever such a record date is fixed; and
if such distribution is not so made, the Purchase Price shall again be adjusted
to be the Purchase Price which would then be in effect if such record date had
not been fixed.


(d) The "current market price" per share of Common Stock on any date shall be
deemed to be the average of the daily closing prices per share of such Common
Stock for the 30 consecutive Trading Days (defined below) immediately prior to
such date; provided, however, that if the current market price per share of
Common Stock is determined during a period following the announcement by the
issuer of such Common Stock of a dividend or distribution on such Common Stock
payable in shares of such Common Stock or securities convertible into shares of
Common Stock (other than the Rights), and prior to the expiration of 30 Trading
Days after the ex-dividend date for such dividend or distribution, then, and in
each such case, the current market price shall be appropriately adjusted to
reflect the current market price per share of Common Stock in connection with
ex-dividend trading. The closing price for each day shall be the last sale
price, or, in case no such sale takes place on such day, the average of the
closing bid and asked prices, in either case as reported in the principal
consolidated transaction reporting system of the principal market where the
shares of

 
15

--------------------------------------------------------------------------------

 

Common Stock are listed or admitted to trading. If the shares of Common Stock
are not listed or admitted to trading on any national securities exchange, then
closing price will be determined with reference to the average of the high bid
and low asked prices in the over-the-counter market, as reported by the National
Association of Securities Dealers, Inc., Automated Quotation System ("NASDAQ").
If on any such date the shares of Common Stock are not quoted by any such
organization, the fair market value of such shares on such date as determined in
good faith by the board of directors shall be used. Any such determination of
current market price shall be described in a statement filed with the Rights
Agent.


For the purpose of any computation hereunder, the "current market price" of a
Unit shall be deemed to be equal to the current market price per share of Common
Stock, and the "current market price" of a Subject Share shall be deemed to be
equal to the current market price per share of Common Stock divided by the
number of Subject Shares which comprise a Unit.


For purposes of this Agreement, the term "Trading Day" shall mean a day on which
the principal national securities exchange on which the shares of Common Stock
are listed or admitted to trading is open for the transaction of business or, if
the shares of Common Stock are not listed or admitted to trading on any national
securities exchange, a Business Day.


(e) No adjustment in the Purchase Price shall be required unless the adjustment
would require an increase or decrease of at least one percent in Price;
provided, however, that any adjustments which by reason of this Section 11(e)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment. All calculations under this Section 11 shall be made
to the nearest cent or to the nearest one-thousandth of a share, as the case may
be. Notwithstanding the proviso to the first sentence of this Section 11(e), any
adjustment required by this Section 11 shall be made no later than the earlier
of three years from the date of the transaction which gives rise to such
adjustment or the date of the expiration of the Rights.


(f) If at any time, as a result of an adjustment made pursuant to Section 11(a),
the holder of any Right thereafter exercised shall become entitled to receive
any shares of capital stock of the Company other than shares of Common Stock,
thereafter the number of such other shares so receivable upon exercise of any
Right shall be subject to adjustment from time to time in a manner and on terms
as nearly equivalent as practicable to the provisions, with respect to such
shares, contained in Sections 11(a) through (c), inclusive. The provisions of
Sections 7, 9, 10, 13 and 14 with respect to the shares of Common Stock shall
apply on like terms to any such other shares.


(g) All Rights originally issued by the Company subsequent to any adjustment
made to the Purchase Price hereunder shall represent the right to purchase, at
the adjusted Purchase Price, the number of shares purchasable from time to time
hereunder upon exercise of the Rights, all subject to further adjustment as
provided herein.


(h) Unless the Company shall have exercised its election under Section 11(i),
when there is an adjustment of the Purchase Price as a result of the
calculations made in Sections 11(b) and (c), each Right outstanding immediately
prior to the making of such adjustment shall thereafter evidence the right to
purchase, at the adjusted Purchase Price, that number of shares (calculated to
the nearest one-thousandth) obtained by (i) multiplying (x) the number of shares
covered by a Right immediately prior to such adjustment by (y) the Purchase
Price in effect immediately prior to such adjustment of the Purchase Price, and
(ii) dividing the result by the Purchase Price in effect immediately after such
adjustment.



 
16

--------------------------------------------------------------------------------

 

(i) The Company may elect, on or after the date of adjustment of the Purchase
Price, to adjust the number of Rights, in substitution for any adjustment in the
number of shares purchasable upon the exercise of each Right. Each of the Rights
outstanding after such adjustment of the number of Rights shall be exercisable
for the number of Units for which a Right was exercisable immediately prior to
such adjustment. Each Right held of record prior to such adjustment of the
number of Rights shall become that number of Rights (calculated to the nearest
one-thousandth) obtained by dividing the Purchase Price in effect immediately
prior to adjustment of the Purchase Price by the Purchase Price in effect
immediately after adjustment of the Purchase Price. The Company shall make a
public announcement of its election to adjust the number of Rights, indicating
the record date for the adjustment, and, if known at the time, the amount of the
adjustment to be made. This record date may be the date on which the Purchase
Price is adjusted or any day thereafter, but, if the Right Certificates have
been issued, shall be at least 10 days later than the date of the public
announcement. If Right Certificates have been issued, upon each adjustment of
the number of Rights the Company shall cause to be distributed to holders of
record of Right Certificates on such record date, Right Certificates to show
(subject to Section 14) the additional Rights to which the holders shall be
entitled as a result of such adjustment. However, at its option, the Company may
shall cause to be distributed in substitution and replacement for the Right
Certificates held by the holders prior to the date of adjustment, and upon
surrender thereof, if required by the Company, new Right Certificates to
evidence all the Rights to which the holders are entitled after the adjustment.


(j) Irrespective of any adjustment or change in the Purchase Price or the number
of shares issuable upon the exercise of the Rights, the Right Certificates
theretofore and thereafter issued may continue to express the Purchase Price per
share and the number of shares which were expressed in the initial Right
Certificates issued hereunder.


(k) If this Section 11 requires that an adjustment in the Purchase Price be made
effective as of the record date for a specified event, the Company may elect to
defer until the occurrence of such event the issuance to the holder of any Right
exercised after such record date the additional shares or securities of the
Company, if any, issuable as a consequence of such adjustment; provided,
however, that the Company shall deliver to such holder a due bill or other
appropriate instrument evidencing such holder's right to receive such additional
shares or securities upon the occurrence of such event.


(l) Notwithstanding the other provisions of this Section 11, the Company shall
be entitled to make such adjustments in the number of shares which may be
acquired upon exercise of the Rights, and such adjustments in the Purchase
Price, in addition to those adjustments expressly required by the other
subsections of this Section 11, as and to the extent that the Company, in its
sole discretion, shall determine to be advisable, in order that (x) the holders
of the Rights shall be treated equitably and in accordance with the purpose and
intent of this Agreement, and (y) to the extent reasonably possible, such event
shall not, in the opinion of counsel for the Company, result in the stockholders
of the Company being subject to any United States federal income tax liability
by such adjustments. The events which would enable the Company to make such
further adjustments include (i) any reclassification, consolidation or
subdivision of the Common Stock; (ii) any reorganization or partial liquidation
of the Company or similar transaction; (iii) any issuance wholly for cash of any
Common Stock at less than the current market price; (iv) any issuance wholly for
cash of Common Stock or securities which by their terms are convertible into or
exchangeable for Common Stock; (v) any stock dividends; or (vi) any issuance of
rights, options or warrants to holders of Common Stock.


Section 12. CERTIFICATION OF ADJUSTED PURCHASE PRICE OR NUMBER OF SHARES. If an
adjustment is made under Section 11 or 13, the Company shall (i) promptly
prepare a certificate setting forth such adjustment, and a brief statement of
the facts accounting for such adjustment; (ii) 

 
17

--------------------------------------------------------------------------------

 

promptly file with the Rights Agent and any different transfer agent for the
Common Stock a copy of such certificate; and (iii) mail a brief summary to each
holder of a Right Certificate in accordance with Section 25. Notwithstanding the
foregoing sentence, the failure of the Company to give such notice shall not
affect the validity of, or the force or effect of, the requirement for such
adjustment.


Section 13. CONSOLIDATION, MERGER OR SALE OR TRANSFER OF ASSETS OR EARNING POWER
(INCLUDING FLIP-OVER PROVISION).


(a) If, at any time after an Acquiring Person has become such,


(i) the Company shall consolidate with, or merge with and into, any other Person
and the Company shall not be the continuing or surviving corporation of such
consolidation or merger, or


(ii) any other Person(s) shall consolidate or merge with and into the Company,
the Company shall be the continuing or surviving corporation of such merger, and
in connection with such consolidation or merger, all or part of the Common Stock
shall be changed into or exchanged for stock or other securities of the Company
or of any other Person or cash or any other property, or


(iii) the Company shall sell or otherwise transfer (or one or more of its
Subsidiaries shall sell or otherwise transfer), in one or more transactions,
assets or earning power aggregating more than 50 percent of the assets or
earning power of the Company and its Subsidiaries (taken as a whole) to any
other Person, (other than a pro rata distribution by the Company of assets
(including securities) of the Company or any of its Subsidiaries to all holders
of the Company's Common Stock), then, on and after the later of (I) the date of
the occurrence of an event described in clause (i), (ii) or (iii) of this
Section 13(a), or (II) the date of the expiration of the period within which the
Rights may be redeemed pursuant to Section 23 (as the same may have been amended
as provided in Section 26):


(A) proper provision shall be made so that each holder of a Right shall
thereafter have the right to receive, upon the exercise thereof at the then
current Purchase Price, such number of shares of common stock of the Principal
Party as shall be equal to the result obtained by (x) multiplying the then
current Purchase Price by the number of Units for which a Right is then
exercisable and dividing that product by (y) 50 percent of the current market
price per share of the common stock of the Principal Party (determined in the
same manner as the current market price of Common Stock is determined under
Section 11(d)) on the date of consummation of such consolidation, merger, sale
or transfer;


(B) the Principal Party shall thereafter be liable for, and shall assume, by
virtue of such consolidation, merger, sale or transfer, all the obligations and
duties of the Company pursuant to this Agreement, provided that the Principal
Party shall, prior to the first occurrence of an event described in clause (i),
(ii) or (iii) of this Section 13(a), have caused to be reserved out of its
authorized and unissued shares of common stock (or its authorized and issued
shares of common stock held in its treasury), for issuance pursuant to this
Agreement, the number of shares of common stock that will be sufficient to
permit the exercise in full of the Rights after the occurrence of such event;


(C) the term "Company" wherever used in this Agreement shall thereafter be
deemed to refer to such Principal Party; and


(D) the Principal Party shall, in addition to the reservation of shares of its
common stock as provided in the proviso to clause (B) above, take such steps
(including without limitation

 
18

--------------------------------------------------------------------------------

 

compliance with the Company's other obligations as set forth in Section 9) in
connection with such consummation as may be necessary to assure that the
provisions hereof shall thereafter be applicable, as nearly as reasonably may
be, in relation to the shares of its common stock thereafter deliverable upon
the exercise of the Rights; provided, however, that, upon the subsequent
occurrence of any merger, consolidation, sale of all or substantially all
assets, recapitalization, reclassification of shares, reorganization or other
extraordinary transaction in respect of such Principal Party, each holder of a
Right shall thereupon be entitled to receive, upon exercise of a Right and
payment of the Purchase Price, such cash, shares, rights, warrants and other
property which such holder would have been entitled to receive had such holder,
at the time of such transaction, owned the shares of common stock of the
Principal Party purchasable upon the exercise of a Right, and such Principal
Party shall take such steps (including, but not limited to, reservation of
shares of stock) as may be necessary to permit the subsequent exercise of the
Rights in accordance with the terms hereof for such cash, shares, rights,
warrants and other property.


(b) For purposes of this Agreement, "Principal Party" shall mean


(i) in the case of any transaction described in clause (i) or (ii) of Section
13(a), (A) the Person that is the issuer of the securities into which shares of
Common Stock are converted in such merger or consolidation, or, if there is more
than one such issuer, the issuer the common stock of which has the greatest
market value, or (B) if no securities are so issued, (x) the Person that is the
other party to the merger or consolidation and that survives said merger or
consolidation, or, if there is more than one such Person, the Person the common
stock of which has the greatest market value or (y) if the Person that is the
other party to the merger or consolidation does not survive the merger or
consolidation, the Person that does so survive (including the Company if it
survives); and


(ii) in the case of any transaction described in clause (iii) of Section 13(a),
the Person that is the party receiving the greatest portion of the assets or
earning power transferred pursuant to such transaction or transactions, or, if
each Person that is a party to such transaction or transactions receives the
same portion of the assets or earning power so transferred or if the Person
receiving the greatest portion of the assets or earning power cannot be
determined, whichever of such Persons is the issuer of common stock having the
greatest market value of shares outstanding; PROVIDED, HOWEVER, that in any such
case, (1) if the common stock of such Person is not at such time and has not
been continuously over the preceding 12-month period registered under Section 12
of the Exchange Act, and such Person is a direct or indirect Subsidiary of
another corporation the common stock of which is and has been so registered,
"Principal Party" shall refer to such other corporation; (2) if the common stock
of such Person is not and has not been so registered and such Person is not a
direct or indirect Subsidiary of another corporation the common stock of which
is and has been so registered, "Principal Party" shall refer to the corporation
which ultimately controls such Person; (3) in case such Person is a Subsidiary,
directly or indirectly, of more than one corporation, the common stocks of all
of which are and have been so registered, "Principal Party" shall refer to
whichever of such corporations is the issuer of common stock having the greatest
market value of shares held by the public; and (4) if the common stock of such
Person is not and has not been so registered and such Person is owned, directly
or indirectly, by a joint venture formed by two or more Persons that are not
owned, directly or indirectly, by the same Person, the rules set forth in
clauses (1), (2) and (3) above shall apply to each of the chains of ownership
having an interest in such joint venture as if such Person were a "Subsidiary"
of both or all of such joint venturers and the Principal Party in each such
chain shall bear the obligations set forth in this Section 13 in the same ratio
as its direct or indirect interests in such Person bear to the total of such
interests.


(c) The Company shall not consummate any such consolidation, merger, sale or
transfer unless prior thereto the Company and the Principal Party shall have
executed and delivered to the Rights Agent

 
19

--------------------------------------------------------------------------------

 

a supplemental agreement making valid provision for the results described in
clause (A) of Section 13(a) and confirming that the Principal Party will perform
its obligations under this Section 13(a); provided, however, that in no case may
the Company consummate any such consolidation, merger, sale or transfer if (i)
at the time of or immediately after such transaction there are any rights,
warrants or other instruments or securities outstanding or agreements in effect
which would substantially diminish or otherwise eliminate the benefits intended
to be afforded by the Rights or (ii) prior to, simultaneously with or
immediately after such transaction, the stockholders of the Person which
constitutes, or would constitute, the Principal Party for purposes of this
Section 13 shall have received a distribution of Rights previously owned by such
Person or any of its Affiliates and Associates.


(d) The provisions of this Section 13 shall similarly apply to successive
mergers or consolidations or sales or other transfers. This Section 13 shall not
be applicable to a transaction described in Subparagraphs (i), (ii) or (iii) of
Subsection (a) of this Section if (i) such transaction is consummated with a
Person or Persons who acquired Common Stock pursuant to a Qualified Offer (or a
wholly owned subsidiary of any such Person or Persons); (ii) the price per share
of Common Stock offered in such transaction or distributable to stockholders
upon conclusion of such transaction is not less than the price per share of
Common Stock paid to all holders of Common Stock whose shares were purchased
pursuant to such Qualified Offer; and (iii) the form of consideration being
offered to the remaining holders of Common Stock pursuant to such transaction or
distributable to stockholders upon conclusion of such transaction is the same as
the form of consideration paid pursuant to such Qualified Offer. Upon conclusion
of any transaction described in the foregoing sentence, all Rights shall expire.


Section 14. FRACTIONAL RIGHTS AND FRACTIONAL SHARES.


(a) The Company shall not be required to issue fractions of Rights or distribute
Right Certificates which evidence fractional Rights. If the Company shall elect
not to issue such fractional Rights, in lieu of such fractional Rights, there
shall be paid to the registered holders of the Right Certificates with regard to
which such Fractional Rights would otherwise be issuable, cash equal to the same
fraction of the current market value of a whole Right. For the purposes of this
Section 14(a), the current market value of a whole Right shall be the closing
price of the Rights for the Trading Day immediately prior to the date on which
such fractional Rights would have been otherwise issuable. The closing price for
any day shall be the last sale price, regular way, or, in case no such sale
takes place on such day, the average of the closing bid and asked prices,
regular way, in either case as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the New York Stock Exchange or, if the Rights are not listed or
admitted to trading on the New York Stock Exchange, as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which the Rights are listed or
admitted to trading or, if the Rights are not listed or admitted to trading on
any national securities exchange, the average of the high bid and low asked
prices in the over-the-counter market, as reported by NASDAQ. If on any such
date the Rights are not quoted by any such organization, the fair value of the
Rights on such date as determined in good faith by the board of directors of the
Company shall be used. Any such determination of current market value shall be
described in a statement filed with the Rights Agent.


(b) The Company shall not be required to issue fractions of shares upon exercise
of a Right or to distribute certificates which evidence fractional shares. In
lieu of fractional shares, the Company shall pay to the registered holders of
Right Certificates at the time such Right Certificates are exercised, cash equal
to the same fraction of the current market value of a share of Common Stock. For
purposes of this Section 14, the current market value of a share of Common Stock
shall be the closing price of a share of Common Stock for the Trading Day
immediately prior to the date of such exercise.



 
20

--------------------------------------------------------------------------------

 

(c) The holder of a Right by the acceptance thereof expressly waives his right
to receive any fractional Rights or any fractional shares upon exercise of a
Right.


Section 15. RIGHTS OF ACTION. All rights of action in respect of this Agreement
are vested in the registered holders of the Right Certificates (and prior to the
Distribution Date, the registered holders of the Common Stock). Any registered
holder of any Right Certificate (or, prior to the Distribution Date, any
registered holder of the Common Stock), without the consent of the Rights Agent
or the holder of any other Right Certificate (or, prior to the Distribution
Date, any other registered holder of the Common Stock), may, on his own behalf
and for his own benefit, enforce, and may institute and maintain, any suit,
action or proceeding against the Company to enforce, or otherwise act in respect
of, his right to exercise the Rights evidenced by such Right Certificate in the
manner provided in such Right Certificate and in this Agreement. Without
limiting the foregoing or any remedies available to the holders of Rights, it is
specifically acknowledged that the holders of Rights would not have an adequate
remedy at law for any breach of this Agreement and will be entitled to specific
performance of the obligations under, and injunctive relief against actual or
threatened violations of the obligations of any Person subject to, this
Agreement.


Section 16. AGREEMENT OF RIGHT HOLDERS. Every holder of a Right by accepting the
same, consents and agrees with the Company and the Rights Agent and with every
other holder of a Right that:


(a) prior to the Distribution Date, the Rights will be transferable only in
connection with the transfer of Common Stock;


(b) on and after the Distribution Date, the Right Certificates will be
transferable only on the registry books of the Rights Agent and then if
surrendered at the stock transfer office of the Rights Agent, duly endorsed or
accompanied by a proper instrument of transfer; and


(c) the Company and the Rights Agent may deem and treat the person in whose name
the Right Certificate (or, prior to the Distribution Date, the associated Common
Stock certificate) is registered as the absolute owner thereof and of the Rights
evidenced thereby (notwithstanding any notations of ownership or writing on the
Right Certificates or the associated Common Stock certificate made by anyone
other than the Company or the Rights Agent) for all purposes whatsoever. Neither
the Company nor the Rights Agent shall be affected by any notice to the
contrary.


Section 17. RIGHT CERTIFICATE HOLDER NOT DEEMED A STOCKHOLDER. No holder, as
such, of any Right Certificate shall be entitled to vote, receive dividends or
be deemed for any purpose the holder of Common Stock or any other securities of
the Company which may at any time be issuable on the exercise of the Rights
represented thereby. No provision of this Agreement or of any Right Certificate
shall be construed to confer upon the holder of any Right Certificate, as such,
any of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action, or to
receive notice of meetings or other actions affecting stockholders (except as
provided in Section 24), or to receive dividends or subscription rights, or
otherwise, until the Rights evidenced by such Right Certificate have been
exercised.

 
21

--------------------------------------------------------------------------------

 



Section 18. CONCERNING THE RIGHTS AGENT.


(a) The Company agrees to pay to the Rights Agent reasonable compensation for
all services rendered by it hereunder and, from time to time, on demand of the
Rights Agent, its reasonable expenses and counsel fees and other disbursements
incurred in the administration and execution of this Agreement and the exercise
and performance of its duties hereunder. The Company also agrees to indemnify
the Rights Agent for, and hold it harmless against any loss, liability, or
expense incurred, without negligence, bad faith or willful misconduct on the
part of the Rights Agent, for anything done or omitted by the Rights Agent in
connection with the acceptance and administration of this Agreement, including
the costs and expenses of defending against any claim of liability.


(b) The Rights Agent shall be protected and shall incur no liability for or in
respect of any action taken, suffered or omitted by it in connection with its
administration of this Agreement in reliance upon any Right Certificate or
certificate for Common Stock or for other securities of the Company, instrument
of assignment or transfer, power of attorney, endorsement, affidavit, letter,
notice, direction, consent, certificate, statement, or other paper or document
believed by it, acting with reasonable care, to be genuine and to be signed,
executed and, where necessary, verified or acknowledged, by the proper person or
persons.


   Section 19. MERGER OR CONSOLIDATION OR CHANGE OF NAME OF RIGHTS AGENT.


(a) Any corporation into which the Rights Agent or any successor Rights Agent
may be merged or with which it may be consolidated, or any corporation resulting
from any merger or consolidation to which the Rights Agent or any successor
Rights Agent shall be a party, or any corporation succeeding to the stock
transfer business of the Rights Agent or any successor Rights Agent, shall be
the successor to the Rights Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
provided that such corporation would be eligible for appointment as a successor
Rights Agent under the provisions of Section 21. In case at the time such
successor Rights Agent shall succeed to the agency created by this Agreement any
of the Right Certificates shall have been countersigned but not delivered, any
such successor Rights Agent may adopt the countersignature of the predecessor
Rights Agent and deliver such Right Certificates so countersigned. In case at
that time any of the Right Certificates shall not have been countersigned, any
successor Rights Agent may countersign such Right Certificates either in the
name of the predecessor Rights Agent or in the name of the successor Rights
Agent and in all such cases such Right Certificates shall have the full force
provided in the Right Certificates and in this Agreement.


(b) In case at any time the name of the Rights Agent shall be changed and at
such time any of the Right Certificates shall have been countersigned but not
delivered, the Rights Agent may adopt the countersignature under its prior name
and deliver Right Certificates so countersigned, and in case at that time any of
the Right Certificates shall not have been countersigned, the Rights Agent may
countersign such Right Certificates either in its prior name or in its changed
name, and in all such cases such Right Certificates shall have the full force
provided in the Right Certificates and in this Agreement.


Section 20. DUTIES OF RIGHTS AGENT. The Rights Agent undertakes the duties and
obligations imposed by this Agreement upon the following terms and conditions,
by all of which the Company and the holders of Right Certificates, by their
acceptance thereof, shall be bound:



 
22

--------------------------------------------------------------------------------

 

(a) The Rights Agent may consult with legal counsel (who may be legal counsel
for the Company), and the opinion of such counsel shall be full and complete
authorization and protection to the Rights Agent as to any action taken or
omitted by it in good faith and in accordance with such opinion.


(b) Whenever in the performance of its duties under this Agreement the Rights
Agent shall deem it necessary or desirable that any fact or matter be proved or
established by the Company prior to taking or suffering any action hereunder,
such fact or matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate signed by the Chairman of the Board, the President, any Vice
President, or the Secretary of the Company and delivered to the Rights Agent,
and such certificate shall be full authorization to the Rights Agent for any
action taken or suffered in good faith by it under the provisions of this
Agreement in reliance upon such certificate.


(c) The Rights Agent shall be liable hereunder only for its own negligence, bad
faith or willful misconduct.


(d) The Rights Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or in the Right
Certificates (except its countersignature thereof) or be required to verify the
same, but all such statements and recitals are and shall be deemed to have been
made by the Company only.


(e) The Rights Agent shall not be under any responsibility in respect of the
validity of this Agreement or the execution and delivery hereof (except the due
execution hereof by the Rights Agent) or in respect of the validity or execution
of any Right Certificate (except its countersignature thereof), nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Right Certificate, nor shall it be responsible for
any adjustment required under the provisions of Section 11 or 13 or responsible
for the manner, method or amount of any such adjustment or the ascertaining of
the existence of facts that would require any such adjustment (except with
respect to the exercise of Rights evidenced by Right Certificates after actual
notice of any such adjustment), nor shall it by any act hereunder be deemed to
make any representation or warranty as to the authorization or reservation of
any shares of stock to be issued pursuant to this Agreement or any Right
Certificate or as to whether any shares of stock will, when issued, be validly
authorized and issued, fully paid and nonassessable.


(f) The Company agrees that it will perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further and
other acts, instruments and assurances as may reasonably be required by the
Rights Agent for the carrying out or performance by the Rights Agent of the
provisions of this Agreement.


(g) The Rights Agent is hereby authorized and directed to accept instructions
with respect to the performance of its duties hereunder from the Chairman of the
Board, the President or the Secretary of the Company, and to apply to such
officers for advice or instructions in connection with its duties, and it shall
not be liable for any action taken or suffered to be taken by it in good faith
in accordance with instructions of any such officer.


(h) Nothing herein shall preclude the Rights Agent from acting in any other
capacity for the Company or for any other legal entity.


(i) The Rights Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorneys or agents, and the Rights Agent

 
23

--------------------------------------------------------------------------------

 

shall not be answerable or accountable for any act, default, neglect or
misconduct of any such attorneys or agents or for any loss to the Company
resulting from any such act, default, neglect or misconduct, provided reasonable
care was exercised in the selection and continued employment thereof.


(j) If, with respect to any Right Certificate surrendered to the Rights Agent
for exercise or transfer, the certificate attached to the form of assignment or
form of election to purchase, as the case may be, has either not been completed
or indicates an affirmative response to clause 1 and/or 2 thereof, the Rights
Agent shall not take any further action with respect to such requested exercise
or transfer without first obtaining the Company's approval.


Section 21. CHANGE OF RIGHTS AGENT. Unless the Company and the Rights Agent
agree to a shorter time period, the Rights Agent or any successor Rights Agent
may resign and be discharged from its duties under this Agreement upon 15 days'
notice in writing mailed to the Company (and, if different, to each transfer
agent of Common Stock) by registered or certified mail, and to the holders of
the Right Certificates by first-class mail. Unless the Company and the Rights
Agent agree to a shorter time period, the Company may remove the Rights Agent or
any successor Rights Agent upon 15 days' notice in writing, mailed to the Rights
Agent or successor Rights Agent, as the case may be, and to each transfer agent
of Common Stock by registered or certified mail, and to the holders of the Right
Certificates by first-class mail. If the Rights Agent shall resign or be removed
or shall otherwise become incapable of acting, the Company shall appoint a
successor to the Rights Agent. If the Company shall fail to make such
appointment within a period of 15 days after such removal or after it has been
notified in writing of such resignation or incapacity by the resigning or
incapacitated Rights Agent or by the holder of a Right Certificate (who shall,
with such notice, submit his Right Certificate for inspection by the Company),
then the registered holder of any Right Certificate may apply to any court of
competent jurisdiction for the appointment of a new Rights Agent. Any successor
Rights Agent, whether appointed by the Company or by such a court, shall be a
corporation organized and doing business under the laws of the United States
having a stock transfer office in the State of Colorado which is subject to
supervision or examination by federal authority. After appointment, the
successor Rights Agent shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named as Rights Agent without
further act or deed, but the predecessor Rights Agent shall deliver and transfer
to the successor Rights Agent any property at the time held by it hereunder, and
execute and deliver any further assurance, conveyance, act or deed necessary for
the purpose. Not later than the effective date of any such appointment, the
Company shall file notice thereof in writing with the predecessor Rights Agent
(and if different, each transfer agent of Common Stock) and mail a notice
thereof in writing to the registered holders of the Right Certificates. Failure
to give any notice provided for in this Section 21, however, or any defect
therein, shall not affect the legality or validity of the resignation or removal
of the Rights Agent or the appointment of the successor Rights Agent, as the
case may be.


Section 22. ISSUANCE OF NEW RIGHT CERTIFICATES. Notwithstanding any of the
provisions of this Agreement or of the Rights to the contrary, the Company may,
at its option, issue new Right Certificates evidencing Rights in such form as
may be approved by its board of directors to reflect any adjustment or change in
the Expiration Date, the Purchase Price per share or the number or kind or class
of shares of stock or other securities or property purchasable under the Right
Certificates made in accordance with the provisions of this Agreement.


Section 23. Redemption Right and Termination of Redemption Right. The Board of
Directors of the Company has the right (the “Redemption Right”), but not the
obligation, at any time prior to the earlier of (i) the Close of Business on the
tenth day following the Stock Acquisition Date, or (ii) the final Expiration
Date, redeem all but not less than all of the then outstanding Rights (which
shall not include Rights

 
24

--------------------------------------------------------------------------------

 

that have become subject to Section 7(f))at a redemption price of $0.01 per
Right, as such amount may be appropriately adjusted to reflect any stock split,
stock dividend or similar transaction occurring after the date hereof (such
redemption price being hereinafter referred to as the “Redemption Price”).
Notwithstanding anything contained in this Agreement to the contrary, the Rights
shall not be exercisable after the first occurrence of a Section 11(a)(ii) Event
until such time as the Company’s Redemption Right has expired. The Company may,
at its option, pay the Redemption Price in cash, shares of Common Stock (based
on the “current market price,” as defined in Section 11(d), of the Common Stock
at the time of redemption) or any other form of consideration deemed appropriate
by the Board of Directors. The redemption of the Rights by the Board of
Directors may be made effective at such time, on such basis and with such
conditions as the Board of Directors in its sole discretion may establish.


Immediately upon the action of the Board of Directors of the Company ordering
the redemption of the Rights, evidence of which shall have been filed with the
Rights Agent and without any further action and without any notice, the right to
exercise the Rights will terminate and the only right thereafter of the holders
of Rights shall be to receive the Redemption Price for each Right so held.
Promptly after the action of the Board of Directors ordering the redemption of
the Rights, the Company shall give notice of such redemption to the Rights Agent
and the holders of the then outstanding Rights by mailing such notice to the
Rights Agent and to all such holders at each holder’s last address as it appears
upon the registry books of the Rights Agent or, prior to the Distribution Date,
on the registry books of the transfer agent for the Common Stock. Any notice
which is mailed in the manner herein provided shall be deemed given, whether or
not the holder receives the notice. Each such notice of redemption will state
the method by which the payment of the Redemption Price will be made.
 
Section 24. NOTICE OF PROPOSED ACTIONS. In case the Company, after the Rights
become exercisable, shall propose (i) to pay any dividend payable in stock of
any class to the holders of its Common Stock or the Subject Shares or to make
any other distribution to the holders of its Common Stock or Subject Shares
(other than a regular periodic cash dividend), or (ii) to offer to the holders
of its Common Stock or Subject Shares rights or warrants to subscribe for or to
purchase any additional shares of Common Stock or shares of stock of any class
or any other securities, rights or options, or (iii) to effect any
reclassification of its Common Stock or Subject Shares (other than a
reclassification involving only the subdivision of outstanding shares of Common
Stock) or any recapitalization or reorganization of the Company, or (iv) to
effect any consolidation or merger into or with, or to effect any sale or other
transfer (or to permit one or more of its Subsidiaries to effect any sale or
other transfer), in one or more transactions, of more than 50 percent of the
assets or earning power of the Company and its Subsidiaries (taken as a whole)
to, any other Person, or (v) to effect the liquidation, dissolution or winding
up of the Company, then, in each such case, the Company shall give to each
holder of a Right, in accordance with Section 25, a notice. The notice of such
proposed action shall specify the record date or the date on which such
reclassification, recapitalization, reorganization, consolidation, merger, sale,
transfer, liquidation, dissolution or winding up is to take place and the date
of participation therein by the holders of Common Stock and/or Subject Shares,
if any such date is to be fixed. The notice shall be given in case of any action
covered by clause (i) or (ii) above at least 20 days prior to the record date
for determining holders of the Common Stock and/or Subject Shares for purposes
of such action; in the case of any other action, at least 20 days prior to the
date of the taking of such proposed action or the date of participation therein
by the holders of Common Stock and/or Subject Shares, whichever shall be the
earlier. The failure to give notice required by this Section 24 or any defect
thereon shall not affect the legality or validity of the action taken by the
Company or the vote upon any such action.



 
25

--------------------------------------------------------------------------------

 




Section 25. NOTICES IN GENERAL. Notices or demands authorized by this Agreement
to be given or made by the Rights Agent or by the holder of any Right
Certificate to or on the Company shall be given if sent by courier, facsimile,
or first-class mail, postage prepaid, addressed to:


U.S. Energy Corp.
877 N. 8th W.
Riverton, Wyoming 82501
Fax 307.857.3050


Any notice or demand authorized by this Agreement to be given or made by the
Company or by the holder of any Right Certificate to or on the Rights Agent
shall be sufficiently given or made if sent by courier, facsimile or first-class
mail, postage prepaid, addressed (until another address is filed in writing with
the Company) as follows:


Computershare Trust Company, Inc.
12039 West Alameda Parkway, Suite Z 2
Lakewood, Colorado [Fax 303.986.2444]
  
Notices or demands authorized by this Agreement to be given or made by the
Company or the Rights Agent to or on the holder of any Right Certificate shall
be sufficiently given or made if sent by first-class mail, postage prepaid,
addressed to such holder at the address of such holder on the Company.


Section 26. SUPPLEMENTS AND AMENDMENTS. Prior to the Distribution Date and
subject to the penultimate sentence of this Section, the Company and the Rights
Agent shall, if the Company so directs, supplement or amend any provision of
this Agreement without the approval of any holders of certificates representing
shares of Common Stock. From and after the Distribution Date and subject to the
penultimate sentence of this Section, the Company and the Rights Agent shall, if
the Company so directs, supplement or amend this Agreement without the approval
of any holders of Right Certificates in order (i) to cure any ambiguity, (ii) to
correct or supplement any provision contained herein which may be defective or
inconsistent with any other provisions herein, (iii) to shorten or lengthen any
time period, or (iv) to change or supplement the provisions hereof in any manner
which the Company may deem necessary or desirable and which shall not adversely
affect the interests of the holders of Right Certificates; provided, however,
this Agreement may not be supplemented or amended to lengthen (A) a time period
relating to when the Rights may be redeemed at such time as the Rights are not
then redeemable, or (B) any other time period, unless such lengthening is for
the purpose of protecting, enhancing or clarifying the rights of, and/or the
benefits to, the holders of Rights. Upon the delivery of a certificate from an
appropriate officer of the Company which states that the proposed supplement or
amendment is in compliance with the terms of this Section, the Rights Agent
shall execute such supplement or amendment. Notwithstanding anything contained
in this Agreement to the contrary: (1) no supplement or amendment shall be made
which changes the Redemption Price, the Purchase Price or the number of shares
or Units for which a Right is exercisable; and (2) the duration of the Rights
may not be shortened without the written consent of the registered holders
thereof (other than by a redemption of the Rights). Prior to the Distribution
Date, the interests of the holders of Rights shall be deemed coincident with the
interests of the holders of Common Stock.

 
26

--------------------------------------------------------------------------------

 



Section 27.  EXCHANGE OF RIGHTS FOR SHARES OF COMMON STOCK WITHOUT CASH PAYMENT.


(a) The board of directors of the Company may, at its option, at any time after
any Person becomes an Acquiring Person, exchange all or part of the then
outstanding and exercisable Rights (which shall not include Rights that have
become subject to Section 7(f)) for Common Stock at an exchange ratio of one
share of Common Stock per Right, appropriately adjusted to reflect any stock
split, stock dividend or similar transaction occurring after the date hereof
(such exchange ratio being hereinafter referred to as the "Exchange Ratio").


(b) Immediately upon the action of the board of directors of the Company
ordering the exchange of any Rights pursuant to subsection (a) of this Section
and without any further action and without any notice, the right to exercise
such Rights shall terminate and the only right thereafter of a holder of such
Rights shall be to receive that number of shares of Common Stock equal to the
number of such Rights held by such holder multiplied by the Exchange Ratio. The
Company shall promptly give public notice of any such exchange; provided,
however, that the failure to give, or any defect in, such notice shall not
affect the validity of such exchange. The Company promptly shall mail a notice
of any such exchange to all of the holders of such Rights at their last
addresses as they appear upon the registry books of the Rights Agent. Any notice
which is mailed in the manner herein provided shall be deemed given, whether or
not the holder receives the notice. Each notice of exchange will state the
method by which the exchange of the Common Stock for Rights will be effected
and, in the event of any partial exchange, the number of Rights which will be
exchanged. Any partial exchange shall be effected pro rata based on the number
of Rights (other than Rights which have become subject to the provisions of
Section 7(f)) held by each holder of Rights.


(c) If there is not enough authorized Common Stock to permit an exchange of
Rights as contemplated in accordance with this Section, the Company shall take
all such action as may be necessary to authorize additional Common Stock or
Equivalent Stock for issuance upon exchange of the Rights.


Section 28. SUCCESSORS. All the covenants and provisions of this Agreement by or
for the benefit of the Company or the Rights Agent shall bind and inure to the
benefit of their respective successors and assigns hereunder.


Section 29. DETERMINATION AND ACTIONS TAKEN BY THE BOARD OF DIRECTORS. For all
purposes of this Agreement, any calculation of the number of shares of Common
Stock (or other applicable securities hereunder) outstanding at any particular
time, including for purposes of determining the particular percentage of such
outstanding shares of Common Stock (or other securities) of which any Person is
the Beneficial Owner, shall be made in accordance with the last sentence of rule
13d-3(d)(1)(i) (as in effect on the date of this Agreement) of the General Rules
and Regulations under the Exchange Act. The board of directors of the Company
shall have the exclusive power and authority to administer this Agreement and to
exercise all rights and powers specifically granted to such board or to the
Company, or as may be necessary or advisable in the administration of this
Agreement, including without limitation the right and power to (i) interpret the
provisions of this Agreement, and (ii) make all Determinations deemed necessary
or advisable for the administration of this Agreement (including a determination
to redeem or not redeem the Rights or to amend the Agreement). All such actions,
calculations, interpretations and Determinations (including, for purposes of
clause (B) below, all omissions with respect to the foregoing) which are done or
made by the Board in good faith, shall (A) be final, conclusive and binding on
the Company, the Rights Agent,

 
27

--------------------------------------------------------------------------------

 
 
 
the holders of the Rights and all other parties, and (B) not subject the board
to any liability to the holders of the Rights.


Section 30. BENEFITS OF THIS AGREEMENT. Nothing in this Agreement shall be
construed to give to any Person other than the Company, the Rights Agent and the
registered holders of the Right Certificates (and, prior to the Distribution
Date, the holders of Common Stock) any legal or equitable right, remedy or claim
under this Agreement. This Agreement shall be for the sole and exclusive benefit
of the Company, the Rights Agent and the registered holders of the Right
Certificates (and, prior to the Distribution Date, the holders of Common Stock).


Section 31. GOVERNING LAW; CHOICE OF VENUE. This Agreement and each Right
Certificate issued hereunder shall be deemed to be a contract made under the
laws of the State of Wyoming and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts to
be made and performed entirely within such State. The rights and obligations of
the Rights Agent under this Agreement shall be governed by and construed in
accordance with the laws in effect in the State of Colorado. The parties to this
Agreement, and all of the holders of record of the Rights, irrevocably agree and
acknowledge that all disputes involving the subject matter of this Agreement are
to be resolved in the District Courts, Fremont County, Wyoming.


Notwithstanding any provision of this Agreement, in the event of any conflict
between any provision of this Agreement, on the one hand, and the express
provisions of the Wyoming Management Stability Act (the ?WMSA,? secs. 17-18-101
et seq., as now in effect and hereafter amended), on the other hand, then the
express provisions of the WMSA shall control, and the necessary provisions of
this Agreement shall be deemed modified and changed to the extent necessary so
that this Agreement shall not conflict with the WMSA, and all the other
provisions of this Agreement shall remain intact and unchanged.


Section 32. COUNTERPARTS. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.


Section 33. SECTION HEADINGS. Descriptive headings of the Sections of this
Agreement are inserted only for convenience and shall not control or affect its
meaning or construction.


Section 34. SEVERABILITY. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, illegal, or unenforceable, (i) such invalid, illegal or
unenforceable term, provision, covenant or restriction shall nevertheless be
valid, legal and enforceable to the extent, if any, provided by such court or
authority, and (ii) the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.






(Remainder of the page intentionally left blank).

 
28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, with the amendments contained herein, as of September 30, 2005, but to
be effective for all purposes as of the day and year first above written.




U.S. ENERGY CORP.




/s/ Keith G. Larsen            
By: Keith G. Larsen, Chairman & CEO
 


COMPUTERSHARE TRUST COMPANY, INC.




/s/ Kellie Gwinn              
By: Kellie Gwinn, Vice President 




/s/ Ian Yewer               
By: Ian Yewer, President

 
29

--------------------------------------------------------------------------------

 

EXHIBIT A


[Form of Right Certificate]


Certificate No. R-  Rights


THESE RIGHTS ARE NOT EXERCISABLE AFTER PUBLIC ANNOUNCEMENT OF REDEMPTION IS
MADE. THE RIGHTS ARE SUBJECT TO REDEMPTION, AT THE OPTION OF THE COMPANY, AT
$.01 PER RIGHT ON THE TERMS SET FORTH IN THE RIGHTS AGREEMENT. IF THE RIGHTS
REPRESENTED BY THIS CERTIFICATE ARE ISSUED TO A PERSON WHO IS AN ACQUIRING
PERSON OR AN ASSOCIATE OR AFFILIATE THEREOF (AS SUCH TERMS ARE DEFINED IN THE
RIGHTS AGREEMENT) OR CERTAIN TRANSFEREES THEREOF, THIS RIGHT CERTIFICATE AND THE
RIGHTS REPRESENTED HEREBY MAY BE SUBJECT TO CERTAIN LIMITATIONS IN THE
CIRCUMSTANCES SPECIFIED IN SECTION 7 OF THE RIGHTS AGREEMENT.


RIGHT CERTIFICATE


This certifies that      or registered assigns, is the registered owner of the
number of Rights set forth above, each of which entitles the owner thereof,
subject to the terms, provisions and conditions of the Rights Agreement, dated
as of September 19, 2001 (the "Rights Agreement") between U.S. Energy Corp. a
Wyoming corporation (the "Company"), and Computershare Trust Company, Inc. (the
"Rights Agent"), to purchase from the Company, unless the Rights have been
previously redeemed, at any time after the Distribution Date (defined in the
Rights Agreement) and prior to the Expiration Date (defined in the Rights
Agreement), or the date, if any, on which the Rights evidenced by this
Certificate may be redeemed, at the stock transfer office of the Rights Agent,
or its successors as Rights Agent, one one-thousandth (1/1,000th) of one (1)
fully paid and nonassessable share of Series P Preferred Stock, at a purchase
price of $200.00 (the "Purchase Price"), upon presentation and surrender of this
Right Certificate with the Form of Election to Purchase duly completed and
executed. The number of Rights evidenced by this Right Certificate as set forth
above (and the number of shares which may be purchased upon exercise thereof),
and the Purchase Price set forth above, are the number and Purchase Price as of
the date of the Rights Agreement based on the shares of Common Stock of the
Company as constituted at such date.


Upon the occurrence of an event described in clause (A), (B), (C) or (D) of
Section 11(a)(ii), or in Section 13(a)(i), 13(a)(ii), or 13(a)(iii), of the
Rights Agreement, the holder of any Rights that are, or were, beneficially owned
by an Acquiring Person or an Associate or Affiliate thereof (as such terms are
defined in the Rights Agreement) or certain transferees thereof which engaged
in, or realized the benefit of, an event or transaction or transactions
described in clause (A), (B), (C) or (D) of such Section 11(a)(ii), shall not be
entitled to the benefit of the adjustment described in such Section 11(a)(ii),
nor shall such holder or certain transferees be entitled to participate in the
exchange provisions under Section 27 or the redemption provisions of Section
23..


As provided in the Rights Agreement, the Purchase Price and the number and class
of shares which may be purchased upon the exercise of the Rights evidenced by
this Right Certificate are subject to modification and adjustment upon the
happening of certain events.


This Right Certificate is subject to all of the terms, provisions and conditions
of the Rights Agreement, and all of those terms, provisions and conditions are
hereby incorporated herein by reference and made a part

 
30

--------------------------------------------------------------------------------

 

hereof. Reference is made to the Rights Agreement for a full description of the
rights, limitations of rights, obligations, duties and immunities hereunder of
the Rights Agent, the Company and the holders of the Right Certificates, which
limitations of rights include the temporary suspension of the exercisability of
such Rights under specific circumstances set forth in the Rights Agreement.
Copies of the Rights Agreement are on file at the office of the Rights Agent and
at the principal office of the Company.


This Right Certificate, with or without other Right Certificates, upon surrender
at the stock transfer office of the Rights Agent set forth above, may be
exchanged for another Right Certificate or Right Certificates of like tenor and
date evidencing Rights entitling the holder to purchase such number of shares as
the Rights evidenced by the Right Certificate or Right Certificates surrendered
shall have entitled such holder to purchase. If this Right Certificate shall be
exercised in part, the holder shall be entitled to receive upon surrender hereof
another Right Certificate or Right Certificates for the number of whole Rights
not exercised.


Subject to the Rights Agreement, the Rights evidenced by this Certificate may be
redeemed by the Company at its option at a redemption price of $.01 per Right.


No fractional shares will be issued upon the exercise of any Rights evidenced
hereby, but in lieu thereof a cash payment may be made, as provided in the
Rights Agreement.


No holder of this Right Certificate shall be entitled to vote or receive
dividends or be deemed for any purpose the holder of shares or of any other
securities of the Company which may at any time be issuable on the exercise
hereof. Nothing in this Right Certificate and nothing contained in the Rights
Agreement shall be construed to confer upon the holder hereof, as such, any of
the rights of a stockholder of the Company or any right to vote for the election
of directors or upon any matter submitted to stockholders at any meeting
thereof, or to give or withhold consent to any corporate action, or to receive
notice of meetings or other actions affecting stockholders (except as provided
in the Rights Agreement), or to receive dividends or subscription rights, or
otherwise, until the Right or Rights evidenced by this Right Certificate shall
have been exercised as provided in the Rights Agreement.


This Right Certificate shall not be valid or obligatory for any purpose until it
shall have been countersigned by the Rights Agent.


WITNESS the facsimile signatures of the proper officers of the Company.




Dated as of September 30, 2005, but effective September 2001.


Attest:
 
 
                                                       
By                                        
Secretary                                                Keith G. Larsen,
Chairman & CEO


Countersigned:




By:                                              
Authorized Signature



 
31

--------------------------------------------------------------------------------

 

[Form of Reverse Side of Right Certificate]


FORM OF ASSIGNMENT


(To be executed by the registered holder if such holder desires to transfer the
Right Certificate.)


FOR VALUE RECEIVED        hereby sells, assigns and transfers
unto                                                                 
                                                            (Please print name
and address of transferee)
this Right Certificate, together with all right, title and interest therein, and
does hereby irrevocably constitute and appoint        Attorney to transfer the
within Right Certificate on the books of the within-named Corporation, with full
power of substitution.


Dated:                                                                     
                                 Signature




Signature Guaranteed:


CERTIFICATE


The undersigned hereby certifies (after due inquiry and to the best knowledge of
the undersigned) by checking the appropriate boxes that:


(1) this Right Certificate [ ] is [ ] is not being sold, assigned and
transferred by or on behalf of a Person who is or was an Acquiring Person or an
Affiliate or Associate of an Acquiring Person (as such terms are defined in the
Rights Agreement);


(2) the undersigned [ ] did [ ] did not acquire the Rights evidenced by this
Right Certificate from any Person who is, was or subsequently became an
Acquiring Person or an Affiliate or Associate of an Acquiring Person.




Dated:                                                 
Signature


Dated:                                                 
Signature
 
Dated:                                                 
Signature
 
Signature Guaranteed:


NOTICE: The signature to the foregoing Assignment and Certificate must
correspond to the name as written upon the face of this Right Certificate in
every particular, without alteration or enlargement or any change whatsoever.



 
32

--------------------------------------------------------------------------------

 

FORM OF ELECTION TO PURCHASE


(To be executed if holder desires to exercise the Right Certificate.)


To the Company and the Rights Agent:


The undersigned hereby irrevocably elects to exercise      Rights represented by
this Right Certificate and to purchase the shares issuable upon the exercise of
such Rights and requests that certificates for such shares be issued in the name
of:


Please insert social security or other identifying
number:                                                                                                       

                                                                        (Please
print name and address)




If such number of Rights shall not be all the Rights evidenced by this Right
Certificate, a new Right Certificate for the balance remaining of such Rights
shall be registered in the name of and delivered to:


Please insert social security or other identifying
number:                                                                                             
                                                                 (Please print
name and address)








Dated:                                                                                                 
                                    Signature


(Signature must conform in all respects to name of holder as specified on the
face of this Right Certificate)


Signature Guaranteed:



















 
33

--------------------------------------------------------------------------------

 

CERTIFICATE


The undersigned hereby certifies (after due inquiry and to the best knowledge of
the undersigned) by checking the appropriate boxes that:


(1) the Rights evidenced by this Right Certificate [ ] are [ ] are not being
exercised by or on behalf of a Person who is or was an Acquiring Person or an
Affiliate or Associate of an Acquiring Person (as such terms are defined in the
Rights Agreement);


(2) the undersigned [ ] did [ ] did not acquire the Rights evidenced by this
Right Certificate from any person who is, was or subsequently became an
Acquiring Person or an Affiliate or Associate of an Acquiring Person.






Dated:                                                                                             
                            Signature


Signature Guaranteed:


NOTICE


The signature to the foregoing Election to Purchase and Certificate must
correspond to the name as written upon the face of this Right Certificate in
every particular, without alteration or enlargement or any change whatsoever.



 
34

--------------------------------------------------------------------------------

 

EXHIBIT B


SUMMARY OF RIGHTS


This summary is qualified by reference to the detailed provisions of the Rights
Agreement, a copy of which is filed herewith. A copy of the Rights Agreement is
available free of charge from the Company.


As of September 19, 2001, the board of directors of U.S. Energy Corp. (the
"Company") declared a distribution of one Right for each outstanding one share
of common stock (the "Common Shares") of the Company. The distribution is to be
made as of September 19, 2001 (the "Rights Record Date") to the stockholders of
record on that date. All Common Shares issued after the Rights Record Date also
will carry one Right for each share. The Rights are designed to discourage
unfair takeovers of the Company, by encouraging a potential acquiror of the
Company to negotiate with the board of directors a fair price for the Company.
The Rights defined as part of the Rights Agreement between the Company and
Computershare Trust Company, Inc. as the Rights Agent. Arrangements adopted by
United States corporations which are similar to the Rights Agreement are often
called poison pills. As summarized below, if a Qualified Offer is made to
acquire all the stock of the Company, the Rights would be redeemed by the board
of directors, thus causing the poison pill to disappear.


Each Right entitles the registered holder to purchase from the Company,
initially, one one-thousandth (1/1,000th) of one (1) share of Series P Preferred
Stock ("Preferred Shares") at a price of $200.00 (the "Purchase Price") for each
1/1,000th of 1 share, subject to adjustment. Fractional shares may not be
issued, at the discretion of the Company, in which event fractions would be
cashed out. The terms and conditions of the Rights are set forth in the Rights
Agreement between the Company and the Rights Agent.


A Preferred Share purchasable upon exercise of the Rights will be entitled to
dividends equal to 1,000 times the dividends, per share, declared on the Common
Shares. In the event of liquidation, a Preferred Share will be entitled to a
minimum preferential liquidating distribution of $1,000 per share and an
aggregate liquidating distribution, per share, equal to 1,000 times the
distribution made per Common Share. The Preferred Shares will vote together with
the Common Shares and in the event of any merger, consolidation or other
transaction in which Common Shares are exchanged, each Preferred Share will be
entitled to receive 1,000 times the amount received per Common Share.


Because of the Preferred Shares' dividend and liquidation rights, the value when
issued of the 1/1,000th of a Preferred Share purchasable upon exercise of each
Right should approximate the underlying value (but not necessarily the market
value) of one Common Share.


Until the earlier to occur of (i) 10 business days following a public
announcement that a person or group of affiliated or associated persons (an
"Acquiring Person") has acquired beneficial ownership of 15% or more of the
Company's general voting power other than pursuant to a Qualified Offer (as
defined below), the date of such public announcement being called the "Stock
Acquisition Date," or (ii) 10 business days (or such later date as may be
determined by action of the board of directors) following the commencement of,
or announcement of an intention to make, a tender offer or exchange offer the
consummation of which would result in the beneficial ownership by a person or
group of 15% or more of the Company's general voting power (the date of such
earlier occurrence being called the "Distribution Date"), the Rights will be
evidenced by the certificates representing the Common Shares and will be
transferred with and only with the Common Shares. New Common Share certificates
issued after the Rights Record Date upon transfer or new issuance of Common
Shares will contain a notation incorporating the Rights Agreement by reference,
and the surrender for

 
35

--------------------------------------------------------------------------------

 
 
 
transfer of any certificate for Common Shares, even without such notation or a
copy of this Summary of Rights being attached thereto, will also constitute the
transfer of the Rights associated with the Common Shares represented by such
certificate.


If there ever is a Distribution Date, then immediately the Company will mail to
holders of record of the Common Shares (as of the close of business on the
Distribution Date) separate certificates evidencing the Rights ("Right
Certificates"), and such separate Right Certificates alone will evidence the
Rights.


The Rights are not exercisable until the Distribution Date. The Rights will
expire on the tenth anniversary of the Rights Record Date (the "Final Expiration
Date"), unless the Final Expiration Date is extended or unless the Rights are
earlier redeemed or exchanged by the Company, as described below.


The Purchase Price payable, the number of shares or other securities or property
issuable upon exercise of the Rights, and the number of outstanding Rights, are
subject to adjustment from time to time to prevent dilution.


A Qualified Offer is a tender offer or exchange offer for all outstanding Common
Shares which is determined by the directors not affiliated with an Acquiring
Person to be fair to and otherwise in the best interests of the Company and its
shareholders.


If any person becomes an Acquiring Person other than by a purchase pursuant to a
Qualified Offer, proper provision shall be made so that each holder of a Right,
other than Rights beneficially owned by the Acquiring Person (which will not be
entitled to the benefit of such adjustment) will thereafter have the right to
receive upon exercise that number of Common Shares or Common Share equivalents
having a market value of two times the exercise price of the Right (i.e., Common
Shares will be issued at one-half or 50% of market value at the time).


If, at any time after an Acquiring Person has become such, the Company is
acquired in a merger or other business combination transaction (other than a
merger which follows a Qualified Offer at the same or a higher price) or 50% or
more of its consolidated assets or earning power are sold, proper provision will
be made so that each holder of a Right will thereafter have the right to
receive, upon the exercise thereof at the then current exercise price of the
Right, that number of shares of common stock of the acquiring company which at
the time of such transaction will have a market value of two times the exercise
price of the Right.


At any time after an Acquiring Person has become such, the board of directors of
the Company may exchange the Rights (other than Rights owned by such person or
group), in whole or in part, at an exchange ratio of one Common Share per one
Right (subject to adjustment), termed an Exchange. Unlike exercise of a Right
with cash (see the preceding paragraph), such an Exchange would not require
payment of cash or other consideration by the holder of the Right.


At any time up to close of business on a Stock Acquisition Date, the board of
directors of the Company may redeem the Rights in whole, but not in part, at a
price of $.01 per Right (the "Redemption Price"). Immediately upon any
redemption of the Rights, the right to exercise them will terminate and the only
right of the holders will be to receive the Redemption Price. However, such
redemption only can be made in conjunction with the board of directors’
determination that there is a Qualified Offer.


The terms of the Rights may be amended by the board of directors without the
consent of the holders of the Rights at any time prior to the Distribution Date.
Thereafter the Rights may be amended to make

 
36

--------------------------------------------------------------------------------

 

changes which do not adversely affect the interests of the holders of the
Rights, or which shorten or lengthen time periods, subject to certain
limitations set forth in the Rights Agreement.


Holders of Rights will have no rights as stockholders of the Company, until
Preferred Shares or Common Shares are acquired on exercise or exchange of the
Rights.


A copy of the Rights Agreement has been filed with the Securities and Exchange
Commission as an Exhibit to a registration statement on Form 8-A.

 
37

--------------------------------------------------------------------------------

 

EXHIBIT C




Articles of Amendment to the Restated
Articles of Incorporation of U.S. Energy Corp.
To Establish Series P Preferred Stock




By authority of Article IV of the existing Restated Articles of Incorporation of
U.S. Energy Corp. (the “Corporation
‘), and section 17-16-602(a) of the Wyoming Business Corporation Act (the
“WBCA”), the board of directors of the Corporation has established a new series
of shares of the Preferred Stock.


These Articles of Amendment are filed with the Wyoming Secretary of State by the
Corporation under section 17-16-1006 of the WBCA.


A. The name of the Corporation is U.S. Energy Corp.
 
B.  The text of the amendment is:


There is established the series P Preferred Stock. The number of shares in the
series, its designation thereof, and the rights, preferences, privileges and
restrictions of the shares of such series, all are fixed and established as
follow:


I. Designation and Amount


The series is designated the "Series P Preferred Stock." The number of shares
constituting the Series P Preferred Stock is fifty thousand (50,000). Such
number of shares may be increased or decreased by resolution of the board of
directors, but no decrease shall reduce the number of shares of Series P
Preferred Stock to a number less than the number of shares then outstanding plus
the number of shares reserved for issuance upon the exercise of outstanding
options, rights or warrants or upon the conversion of any outstanding securities
issued by the Corporation convertible into Series P Preferred Stock.


II. Dividends and Distributions


(A) Subject to the rights of the holders of any shares of any series of
Preferred Stock (or any similar stock) ranking prior and superior to the Series
P Preferred Stock with respect to dividends, the holders of shares of Series P
Preferred Stock, in preference to the holders of Common Stock of the
Corporation, shall be entitled to receive, when, as and if declared by the board
of directors out of funds legally available for the purpose, quarterly dividends
payable in cash on the first day of March, June, September and December in each
year (a "Quarterly Dividend Payment Date"), starting on the first Quarterly
Dividend Payment Date after the first issuance of a share of Series P Preferred
Stock, in an amount per share (rounded to the nearest cent) equal to the greater
of (a) $1.00 or (b) subject to the provision for adjustment hereinafter set
forth, 1,000 times the aggregate per share amount of all cash dividends, and
1,000 times the aggregate per share amount (payable in kind) of all non-cash
dividends or other distributions, other than a dividend payable in shares of
Common Stock or a subdivision of the outstanding shares of Common Stock (by
reclassification or otherwise), declared on the Common Stock since the
immediately preceding Quarterly Dividend Payment Date or, with respect to the
first Quarterly Dividend Payment Date, since the first issuance of any share of
Series P Preferred Stock. If the Corporation shall at any time declare or pay
any dividend on the Common Stock

 
38

--------------------------------------------------------------------------------

 

payable in shares of Common Stock, or effect a subdivision or combination or
consolidation of the outstanding shares of Common Stock (by reclassification or
otherwise than by payment of a dividend in shares of Common Stock) into a
greater or lesser number of shares of Common Stock, then in each such case the
amount to which holders of shares of Series P Preferred Stock were entitled
immediately prior to such event under clause (b) of the preceding sentence shall
be adjusted by multiplying such amount by a fraction, the numerator of which is
the number of shares of Common Stock outstanding immediately after such event
and the denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.


(B) The Corporation shall declare a dividend or distribution on the Series P
Preferred Stock as provided in paragraph (A) of this Section immediately after
it declares a dividend or distribution on the Common Stock (other than a
dividend payable in shares of Common Stock); PROVIDED that, if no dividend or
distribution shall have been declared on the Common Stock during the period
between any Quarterly Dividend Payment Date and the next subsequent Quarterly
Dividend Payment Date, a dividend of $1.00 per share on the Series P Preferred
Stock shall nevertheless be payable on such subsequent Quarterly Dividend
Payment Date.


(C) Dividends shall begin to accrue and be cumulative on outstanding shares of
Series P Preferred Stock from the Quarterly Dividend Payment Date next preceding
the date of issue of such shares, unless the date of issue of such shares is
prior to the record date for the first Quarterly Dividend Payment Date, in which
case dividends on such shares shall begin to accrue from the date of issue of
such shares, or unless the date of issue is a Quarterly Dividend Payment Date or
is a date after the record date for the determination of holders of shares of
Series P Preferred Stock entitled to receive a quarterly dividend and before
such Quarterly Dividend Payment Date, in either of which events such dividends
shall begin to accrue and be cumulative from such Quarterly Dividend Payment
Date. Accrued but unpaid dividends shall not bear interest. Dividends paid on
the shares of Series P Preferred Stock in an amount less than the total amount
of such dividends at the time accrued and payable on such shares shall be
allocated pro rata on a share-by-share basis among all such shares at the time
outstanding. The board of directors may fix a record date for the determination
of holders of shares of Series P Preferred Stock entitled to receive payment of
a dividend or distribution declared thereon, which record date shall be not more
than 60 days prior to the date fixed for the payment thereof.


III. Voting Rights


The holders of shares of Series P Preferred Stock shall have the following
voting rights:


(A) Subject to the provision for adjustment hereinafter set forth, each share of
Series P Preferred Stock shall entitle the holder thereof to 1,000 votes on all
matters submitted to a vote of the stockholders of the Corporation.


(B) Except as otherwise provided herein, or in any other resolutions of the
board of directors creating a series of Preferred Stock or any similar stock, or
by law, the holders of shares of Series P Preferred Stock and the holders of
shares of Common Stock and any other capital stock of the Corporation having
general voting rights shall vote together as one class on all matters submitted
to a vote of stockholders of the Corporation.


(C) Except as set forth herein, in the Corporation's articles of incorporation
or as otherwise provided by law, holders of Series P Preferred Stock shall have
no voting rights.

 
39

--------------------------------------------------------------------------------

 

IV. Certain Restrictions


(A) Whenever quarterly dividends or other dividends or distributions payable on
the Series P Preferred Stock as provided in Section II are in arrears,
thereafter and until all accrued and unpaid dividends and distributions, whether
or not declared, on shares of Series P Preferred Stock outstanding shall have
been paid in full, the Corporation shall not:


(i) declare or pay dividends, or make any other distributions, on any shares of
stock ranking junior (either as to dividends or upon liquidation, dissolution or
winding up) to the Series P Preferred Stock;


(ii)  declare or pay dividends, or make any other distributions, on any shares
of stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series P Preferred Stock, except dividends
paid ratably on the Series P Preferred Stock and all such parity stock on which
dividends are payable or in arrears in proportion to the total amounts to which
the holders of all such shares are then entitled;


(iii) redeem or purchase or otherwise acquire for consideration shares of any
stock ranking junior (either as to dividends or upon liquidation, dissolution or
winding up) to the Series P Preferred Stock, provided that the Corporation may
at any time redeem, purchase or otherwise acquire shares of any such stock in
exchange for shares of any stock of the Corporation ranking junior (either as to
dividends or upon dissolution, liquidation or winding up) to the Series P
Preferred Stock; or


(iv) redeem or purchase or otherwise acquire for consideration any shares of
Series P Preferred Stock, or any shares of stock ranking on a parity with the
Series P Preferred Stock, except in accordance with a purchase offer made in
writing or by publication (as determined by the board of directors) to all
holders of such shares upon such terms as the board of directors, after
consideration of the respective annual dividend rates and other relative rights
and preferences of the respective series and classes, shall determine in good
faith will result in fair and equitable treatment among the respective series or
classes.


(B) The Corporation shall not permit any subsidiary of the Corporation to
purchase or otherwise acquire for consideration any shares of stock of the
Corporation unless the Corporation could, under paragraph (A) of this Section IV
purchase or otherwise acquire such shares at such time and in such manner.


V. Reacquired Shares


Any shares of Series P Stock purchased or otherwise acquired by the Corporation
in any manner whatsoever shall be retired and cancelled promptly after the
acquisition thereof. All such shares shall upon their cancellation become
authorized but unissued shares of Preferred Stock and may be reissued as part of
a new series of Preferred Stock subject to the conditions and restrictions on
issuance set forth herein, in the articles of incorporation, any other
Certificate of Designations creating a series of Preferred Stock or any similar
stock or as otherwise required by law.


VI. Liquidation, Dissolution, or Winding Up


Upon any liquidation, dissolution or winding up of the Corporation, no
distribution shall be made (1) to the holders of shares of stock ranking junior
(either as to dividends or upon liquidation, dissolution or winding up) to the
Series P Preferred Stock unless, prior thereto, the holders of shares of Series
P Preferred

 
40

--------------------------------------------------------------------------------

 

Stock shall have received $1,000 per share, plus an amount equal to accrued and
unpaid dividends and distributions thereon, whether or not declared, to the date
of such payment, provided that the holders of shares of Series P Preferred Stock
shall be entitled to receive an aggregate amount per share, subject to the
provision for adjustment hereinafter set forth, equal to 1,000 times the
aggregate amount to be distributed per share to holders of shares of Common
Stock, or (2) to the holders of shares of stock ranking on a parity (either as
to dividends or upon liquidation, dissolution or winding up) with the Series P
Preferred Stock, except distri-butions made ratably on the Series P Preferred
Stock and all such parity stock in proportion to the total amounts to which the
holders of all such shares are entitled upon such liquidation, dissolution or
winding up. If the Corporation shall at any time declare or pay any dividend on
the Common Stock payable in shares of Common Stock, or effect a subdivision or
combination or consolidation of the outstanding shares of Common Stock (by
reclassification or otherwise than by payment of a dividend in shares of Common
Stock) into a greater or lesser number of shares of Common Stock, then in each
such case the aggregate amount to which holders of shares of Series P Preferred
Stock were entitled immediately prior to such event under the proviso in clause
(1) of the preceding sentence shall be adjusted by multiplying such amount by a
fraction the numerator of which is the number of shares of Common Stock
outstanding immediately after such event and the denominator of which is the
number of shares of Common Stock that were outstanding immediately prior to such
event.


VII. Consolidation, Merger, Etc.


In case the Corporation shall enter into any consolidation, merger, combination
or other transaction in which the shares of Common Stock are exchanged for or
changed into other stock or securities, cash and/or any other property, then in
any such case each share of Series P Preferred Stock shall at the same time be
similarly exchanged or changed into an amount per share, subject to the
provision for adjustment hereinafter set forth, equal to 1,000 times the
aggregate amount of stock, securities, cash and/or any other property (payable
in kind), as the case may be, into which or for which each share of Common Stock
is changed or exchanged. If the Corporation shall at any time declare or pay any
dividend on the Common Stock payable in shares of Common Stock, or effect a
subdivision or combination or consolidation of the outstanding shares of Common
Stock (by reclassification or otherwise than by payment of a dividend in shares
of Common Stock) into a greater or lesser number of shares of Common Stock, then
in each such case the amount set forth in the preceding sentence with respect to
the exchange or change of shares of Series P Preferred Stock shall be adjusted
by multiplying such amount by a fraction, the numerator of which is the number
of shares of Common Stock outstanding immediately after such event and the
denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.


VIII. Redemption


The shares of Series P Preferred Stock shall not be redeemable.


IX. Rank


The Series P Preferred Stock shall rank, with respect to the payment of
dividends and the distribution of assets, junior to all series of any other
class of the Corporation's Preferred Stock.


X. Amendment


The articles of incorporation of the Corporation shall not be amended in any
manner which would alter or change the powers, preferences or special rights of
the Series P Preferred Stock so as to affect

 
41

--------------------------------------------------------------------------------

 

them adversely without the affirmative vote of the holders of at least
two-thirds of the outstanding shares of Series P Preferred Stock, voting
together as a single class.


C. This amendment was duly adopted and authorized by the board of directors of
U.S. Energy Corp. on September 19, 2001 and amended again in September 30, 2005.


 
U.S. Energy Corp.




/s/ Keith G. Larsen                September 30, 2005
By: Keith G. Larsen, Chairman & CEO


Attest:




/s/ Daniel P. Svilar                September 30, 2005
Daniel P. Svilar, Secretary








Fremont
)

State of Wyoming        )


On September 30, 2005 personally appeared before me, a Notary Public, Keith G.
Larsen and Daniel P. Svilar, who acknowledged that they executed the above
instrument.




                    _____________________________
                    Notary Public
SEAL
                    My Commission Expires: _________






 
42

--------------------------------------------------------------------------------

 



